Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 1 of 78 PageID 11083
               Case: 18-13592 Date Filed: 08/07/2020 Page: 1 of 74



                                                                   [PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13592
                          ________________________

                    D.C. Docket No. 3:17-cv-00739-TJC-JBT

 DREW ADAMS,
 a minor, by and through his next friend and mother, Erica Adams Kasper,

                                                              Plaintiff - Appellee,

                                      versus

 SCHOOL BOARD OF ST. JOHNS COUNTY, FLORIDA,

                                                           Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 7, 2020)

 Before WILLIAM PRYOR, Chief Judge, MARTIN and JILL PRYOR, Circuit
 Judges.

 MARTIN, Circuit Judge:

       Drew Adams is a young man and recent graduate of Nease High School in

 Florida’s St. Johns County School District. Mr. Adams is transgender, meaning
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 2 of 78 PageID 11084
               Case: 18-13592 Date Filed: 08/07/2020 Page: 2 of 74



 when he was born, doctors assessed his sex and wrote “female” on his birth

 certificate, but today Mr. Adams knows “with every fiber of [his] being” that he is

 a boy. While Mr. Adams attended Nease High School, school officials considered

 him a boy in all respects but one: he was forbidden to use the boys’ restroom.

 Instead, Mr. Adams had the option of using the multi-stall girls’ restrooms, which

 he found profoundly “insult[ing].” Or he could use a single-stall gender-neutral

 bathroom, which he found “isolati[ng],” “depress[ing],” “humiliating,” and

 burdensome. After unsuccessful negotiations with the St. Johns County School

 District over his bathroom use, Mr. Adams brought suit against the St. Johns

 County School Board (the “School Board”) through his next friend and mother,

 Ms. Erica Adams Kasper. He asserted violations of his rights under Title IX of the

 Education Amendments Act of 1972 (“Title IX”), 20 U.S.C. § 1681 et seq., and the

 Fourteenth Amendment to the U.S. Constitution. After a bench trial, the District

 Court granted him relief on both claims.

       This case calls upon us to decide whether the St. Johns County School

 District’s policy barring Mr. Adams from the boys’ restroom squares with the

 Constitution’s guarantee of equal protection and Title IX’s prohibition of sex

 discrimination. We conclude it does not. We affirm the District Court’s decision

 on both questions.




                                            2
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 3 of 78 PageID 11085
               Case: 18-13592 Date Filed: 08/07/2020 Page: 3 of 74



                                           I.

       The District Court developed a thorough factual record after a three-day

 bench trial of Mr. Adams’s claims. See Adams ex rel. Kasper v. Sch. Bd. of St.

 Johns Cty., 318 F. Supp. 3d 1293, 1298–1310 (M.D. Fla. 2018). We recite those

 facts here, as necessary.

       Drew Adams was born in 2000. At birth, doctors examined Mr. Adams and

 recorded his sex as female. That female designation has vexed Mr. Adams

 throughout his young life. As Mr. Adams entered puberty, he suffered significant

 anxiety and depression about his developing body, and he sought the help of a

 therapist and a psychiatrist. In the eighth grade, after introspection and with the

 help of therapy, Mr. Adams came to realize he was transgender. He revealed to his

 parents that he was a boy, not a girl. Together, Mr. Adams and his family met with

 mental health professionals, who confirmed Adams was transgender. In time, Mr.

 Adams’s psychiatrist diagnosed him with gender dysphoria, a condition of

 “debilitating distress and anxiety resulting from the incongruence between an

 individual’s gender identity and birth-assigned sex.” Mr. Adams’s “gender

 identity”—his consistent, internal sense of gender—is male, but the sex assigned to

 him at birth was female.

       To treat and alleviate Mr. Adams’s gender dysphoria, the psychiatrist

 recommended Adams socially transition to living as a boy. This included cutting


                                           3
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 4 of 78 PageID 11086
               Case: 18-13592 Date Filed: 08/07/2020 Page: 4 of 74



 his long hair short, dressing in more masculine clothing, wearing a chest binder to

 flatten breast tissue, adopting the personal pronouns “he” and “him,” and using the

 men’s restroom in public. Mr. Adams embraced these changes. Socially

 transitioning to using the men’s restroom, Mr. Adams explained at trial, is “a

 statement to everyone around me that I am a boy. It’s confirming my identity and

 confirming who I am, that I’m a boy. And it means a lot to me to be able to

 express who I am with such a simple action because . . . I’m just like every other

 boy.”

         The psychiatrist also supported Mr. Adams’s request for medical treatment

 for his gender dysphoria. Mr. Adams began a birth control regimen to end his

 menstrual cycle and met with social workers and endocrinologists to obtain a

 prescription for testosterone to masculinize his body. About a year after his

 diagnosis with gender dysphoria, Mr. Adams underwent a bilateral mastectomy to

 remove his breast tissue. At the time of trial, Mr. Adams contemplated further

 surgeries to alter his internal reproductive organs and external genitalia, but he

 could not take those steps before reaching the age of 18.

         Alongside his social and medical transition, Mr. Adams amended his legal

 documents to reflect his male sex. Following Florida agencies’ established

 procedures for gender change, Mr. Adams updated the sex marker on his learner’s

 driving permit (which became his driver’s license) and his original birth certificate.


                                            4
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 5 of 78 PageID 11087
               Case: 18-13592 Date Filed: 08/07/2020 Page: 5 of 74



 Both now read “male” or “M.” At the time of trial, Mr. Adams had not yet

 changed the sex listed on his U.S. passport but testified he could “very easily go

 get that changed” by presenting a letter from his physician stating he was being

 clinically treated for gender transition. 1

        The transition process, according to Mr. Adams, took “the better part of a

 year.” At trial, he described steps in his medical and social transition as a

 “rigorous process” through which “medical providers, me, and my parents [agreed]

 that this was the right course of action.” Mr. Adams said transitioning led to “the

 happiest moments of my life,” “finally figuring out who I was,” and being “able to

 live with myself again.” 2 Mr. Adams’s course of treatment—gender transition—

 also reflects the “accepted standard of care for transgender persons suffering from

 gender dysphoria.” Modern medical consensus establishes that “forc[ing]



        1
           See Change of Sex Marker, U.S. DEP’T OF STATE,
 https://travel.state.gov/content/travel/en/passports/need-passport/change-of-sex-marker.html (last
 visited August 7, 2020).
        2
           The dissenting opinion’s central flaw is that it does not meaningfully reckon with what
 it means for Mr. Adams to be a transgender boy. The dissent describes Mr. Adams as “a
 female.” See Dissenting Op. at 47 (calling Mr. Adams “a female who identifies as a male”).
 The dissent fails to acknowledge Mr. Adams’s gender transition, his gender dysphoria and
 clinical treatment, or the unique significance of his restroom use to his wellbeing. The dissent
 also ignores the finding of the District Court that, in light of Mr. Adams’s social, medical, and
 legal gender transition, he is “like any other boy.” Adams, 318 F. Supp. 3d at 1296–97
 (resolving the parties’ dispute “over whether Drew Adams is a boy”).
         Because the dissent does not consider Mr. Adams’s transgender status analytically
 relevant, it expresses the view that allowing Mr. Adams to use the boys’ restroom erodes
 restroom divisions for all. This argument cannot stand together with the fact, found by the
 District Court, that Mr. Adams is “like any other boy.”
                                                 5
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 6 of 78 PageID 11088
               Case: 18-13592 Date Filed: 08/07/2020 Page: 6 of 74



 transgender people to live in accordance with the sex assigned to them at birth” is

 ineffective and “cause[s] significant harm.” In particular, the Pediatric Endocrine

 Society maintains that “not allowing [transgender] students to use the restroom

 matching their gender identity promotes further discrimination and segregation of a

 group that already faces discrimination and safety concerns.”

        Mr. Adams entered Nease High School in ninth grade, after he began

 transitioning and presenting as a boy. Mr. Adams’s mother informed the school

 that Adams was transgender, currently transitioning, and should be considered a

 boy student, but did not discuss Adams’s bathroom use with the school. For his

 first six weeks as a ninth grader, Mr. Adams used the boys’ restroom. One day,

 however, the school pulled Mr. Adams from class and told him he could no longer

 use the boys’ restroom because students had complained. These complaints came

 from two unidentified girl students who saw Mr. Adams entering the boys’

 restroom. There were no complaints from boy students who shared bathroom

 facilities with Adams. Regardless, school officials gave Mr. Adams two choices:

 use a single-stall, gender-neutral bathroom in the school office, or use the girls’

 facilities.

        In issuing this warning to Mr. Adams, Nease High administrators were

 acting to enforce the St. Johns County School District’s (the “School District”)

 unwritten bathroom policy. For “as long as anybody can remember,” the School


                                            6
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 7 of 78 PageID 11089
               Case: 18-13592 Date Filed: 08/07/2020 Page: 7 of 74



 District has maintained a policy that, for restroom use, “boys go to boys’ rooms,

 [and] girls go to girls’ rooms.” The School District defines “boy” and “girl” based

 on “biological sex,” separating “biological boys” from “biological girls.” It

 administers this policy based on the sex indicated on a student’s enrollment

 documents. Because Mr. Adams enrolled in St. Johns County schools in the fourth

 grade as “female,” the School District’s policy considered him a “biological girl”

 who could not use the boys’ restroom, regardless of Mr. Adams’s updated legal

 documents or verified course of medical treatment. Students who fail to abide by

 the School District’s bathroom policy can be disciplined for violating the student

 code of conduct.

       School administrators were not wholly unprepared for Mr. Adams’s plea to

 use the boys’ restroom as a transgender boy. In 2012, the School District began to

 consider how to best accommodate its lesbian, gay, bisexual, transgender, and

 queer (collectively, “LGBTQ”) students. Through research and consultation, the

 School District developed guidelines it considered to be “best practices” for faculty

 and staff encountering emerging LGBTQ issues raised by students. The School

 District implemented this LGBTQ best-practices policy in September 2015, at the

 same time Mr. Adams was directed to avoid the boys’ bathroom.

       Among other provisions, the best-practices policy instructed educators to use

 LGBTQ students’ preferred names and pronouns; prohibit discriminatory bullying


                                           7
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 8 of 78 PageID 11090
               Case: 18-13592 Date Filed: 08/07/2020 Page: 8 of 74



 or harassment; protect students’ private information; allow students to be “open

 about their sexual orientation or transgender identity”; and permit students to

 “wear clothing in accordance with their consistently asserted gender identity.” For

 bathroom use, the best-practices policy clarified: “Transgender students will be

 given access to a gender-neutral restroom and will not be required to use the

 restroom corresponding to their biological sex.” 3 The policy also stated the School

 District’s belief that no law required schools to “allow a transgender student access

 to the restroom corresponding to their consistently asserted transgender identity.”

        Through researching the LGBTQ best-practices policy, the School District

 learned that other school districts—in Florida and in other states—permitted

 transgender students to use the restroom according to their gender identity. But the

 School District declined to adopt such a policy, in part because it feared any

 student might be able to gain access to any bathroom facility by identifying or

 pretending to identify as “gender-fluid.”4 The School District, however, had never


        3
           Through the LGBTQ best-practices policy, the School District also set policy for
 transgender students’ use of school locker rooms. That policy provided: “Schools will provide a
 transgender student with available accommodations that best meet[] the needs and privacy
 concerns of all students. Transgender students will not be forced to use the locker room
 corresponding to their biological sex.”
         Mr. Adams did not bring a claim for access to the boys’ locker rooms at Nease High
 School. This opinion therefore does not address whether the Fourteenth Amendment requires
 schools to allow transgender students access to locker rooms consistent with their gender
 identity.
        4
          “Gender-fluid” describes a person who “typically reject[s] notions of static categories of
 gender and embrace[s] a fluidity of gender identity.” In other words, a person identifying as
 gender-fluid “may feel they are a girl some days and a boy on others, or a combination, or
                                                 8
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 9 of 78 PageID 11091
               Case: 18-13592 Date Filed: 08/07/2020 Page: 9 of 74



 encountered or even heard of any gender-fluid students or pretenders seeking

 access to all bathroom facilities. The School Board also believed allowing

 transgender students to use single-stall restrooms appropriately reconciled

 accommodations for transgender students with the privacy rights of non-

 transgender students.

        Mr. Adams disagreed. He felt “alienated and humiliated” every time he

 “walk[ed] past the boys’ restroom on his way to a gender-neutral bathroom,

 knowing every other boy is permitted to use it but him.” Mr. Adams believed the

 bathroom policy sent “a message to other students who [saw Adams] use a ‘special

 bathroom’ that he is different.” Throughout his freshman and sophomore years, he

 and his mother protested the School District’s birth-sex-based bathroom policy,

 writing letters, meeting with school officials, and filing a complaint with the U.S.

 Department of Education’s Office of Civil Rights.

        Unsuccessful, Mr. Adams—through his mother, Ms. Kasper—sued the

 School Board in federal court in June 2017. He alleged the School Board violated




 possibly feel that neither term describes them accurately.” As the District Court observed, no
 “scientific or medical definition” of “gender-fluid” exists in the record, and other courts have
 accepted expert testimony that gender-fluid, unlike gender dysphoria, “is not a clinical term.”
 See Doe ex rel. Doe v. Boyertown Area Sch. Dist., 276 F. Supp. 3d 324, 365 (E.D. Pa. 2017),
 aff’d, 890 F.3d 1124 (3d Cir. 2018), cert. denied, 138 S. Ct. 2636 (2019). The School District
 offered no evidence of gender-fluid students or students pretending to be gender-fluid in St.
 Johns County schools. See id. at 376 n.44 (observing a school district had “no evidence that any
 student” who requested special restroom access had “other gender identities” beyond boy or girl,
 such as “gender-fluid”).
                                                9
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 10 of 78 PageID 11092
               Case: 18-13592 Date Filed: 08/07/2020 Page: 10 of 74



  his right to equal protection under the Fourteenth Amendment and his rights under

  Title IX by barring him from the boys’ bathrooms at school. He asked for

  injunctive, declarative, and monetary relief. Mr. Adams then moved for a

  preliminary injunction to enjoin the School Board from enforcing its bathroom

  policy. The Honorable Timothy J. Corrigan denied his motion for a preliminary

  injunction on August 10, 2017, but set the case for a bench trial in December 2017,

  on an expedited schedule. Before trial, Judge Corrigan toured Nease High School

  with both sides’ counsel to view the bathroom facilities.

        After a three-day trial, Judge Corrigan issued findings of fact and

  conclusions of law, holding that Mr. Adams was entitled to declaratory, injunctive,

  and monetary relief on his constitutional and Title IX claims. The School Board

  timely appealed.

                                           II.

        After a bench trial, we review de novo the District Court’s conclusions of

  law. Tartell v. S. Fla. Sinus & Allergy Ctr., Inc., 790 F.3d 1253, 1257 (11th Cir.

  2015). We accept the District Court’s findings of fact, absent clear error. See id.

  “We will not find clear error unless our review of the record leaves us with the

  definite and firm conviction that a mistake has been committed.” U.S. Commodity

  Futures Trading Comm’n v. S. Tr. Metals, Inc., 894 F.3d 1313, 1322 (11th Cir.

  2018) (quotation marks omitted).


                                           10
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 11 of 78 PageID 11093
               Case: 18-13592 Date Filed: 08/07/2020 Page: 11 of 74



                                             III.

        We turn first to Mr. Adams’s constitutional claim.

        The Fourteenth Amendment promises “the equal protection of the laws.”

  U.S. Const. amend. XIV, § 1. When state actors draw distinctions using sex or

  gender, this constitutional mandate “call[s] for a heightened standard of review.”

  See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S. Ct. 3249,

  3254 (1985). Because sex or gender “generally provide[] no sensible ground for

  differential treatment,” id., the Equal Protection Clause tolerates only “exceedingly

  persuasive” classifications based on sex or gender, United States v. Virginia

  (“VMI”), 518 U.S. 515, 534, 555, 116 S. Ct. 2264, 2276, 2286 (1996). “A gender

  classification fails unless it is substantially related to a sufficiently important

  governmental interest.” Cleburne, 473 U.S. at 441, 105 S. Ct. at 3255. “Ever since

  the Supreme Court began to apply heightened scrutiny to sex-based classifications,

  its consistent purpose has been to eliminate discrimination on the basis of gender

  stereotypes.” Glenn v. Brumby, 663 F.3d 1312, 1319 (11th Cir. 2011).

                                             A.

        Mr. Adams and the School Board are in agreement that our Court is required

  to review the School District’s bathroom policy with heightened scrutiny.

  Although this standard of review is not in dispute, we first review why heightened

  scrutiny is warranted in order to chart a course for our analysis.


                                              11
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 12 of 78 PageID 11094
               Case: 18-13592 Date Filed: 08/07/2020 Page: 12 of 74



        The School Board concedes its policy broadly “discriminates on the basis of

  sex” by requiring “biological females to use girls’ bathrooms and biological males

  to use boys’ bathrooms.” But Mr. Adams describes the discrimination more

  narrowly. He believes the bathroom policy discriminates against him because, by

  being transgender, he defies gender norms and stereotypes. He explains that by

  defining “boy” and “girl” based on “biological sex,” or sex assigned at birth, the

  School Board divides restrooms based on a characteristic that “punishes

  transgender students and favors non-transgender students.” He further points out

  that the policy forces transgender students (and only transgender students) to

  choose between using a single-stall restroom in isolation from their peers or using

  a restroom that does not match their gender identity and causes them humiliation

  and insult. Mr. Adams says this choice is no choice at all, so the bathroom policy

  has the effect of excluding him from all communal restrooms.

        It is Mr. Adams who properly tees up the constitutional issue in this case.

  The School Board’s bathroom policy singles out transgender students for

  differential treatment because they are transgender: “Transgender students will be

  given access to a gender-neutral restroom and will not be required to use the

  restroom corresponding to their biological sex.” The policy emphasized the

  School Board’s position that no law required it to “allow a transgender student

  access to the restroom corresponding to their consistently asserted []gender


                                           12
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 13 of 78 PageID 11095
               Case: 18-13592 Date Filed: 08/07/2020 Page: 13 of 74



  identity.” In this way, the policy places a special burden on transgender students

  because their gender identity does not match their sex assigned at birth. And, as

  this Court announced in Glenn, “discrimination against a transgender individual

  because of [his or] her gender-nonconformity is sex discrimination, whether it’s

  described as being on the basis of sex or gender.” 5 663 F.3d at 1317; cf. Bostock

  v. Clayton County, 590 U.S. ___, 140 S. Ct. 1731, 1741 (2020) (confirming that “it

  is impossible to discriminate against a person for being . . . transgender without

  discriminating against that individual based on sex”). We therefore apply

  heightened scrutiny to the School Board bathroom policy. See Glenn, 663 F.3d at

  1320.

                                                  B.

          Next, we recognize an important government interest behind the School

  Board’s bathroom policy. Out of concern for students’ privacy, the School Board

  adopted a policy prohibiting Mr. Adams and other transgender students from using

  the restrooms matching their gender identity. We believe the School Board’s goal

  is a worthy one. Protecting the bodily privacy of young students is undoubtedly an

  important government interest. See Whitaker ex rel. Whitaker v. Kenosha Unified

  Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1052 (7th Cir. 2017) (holding a


          5
           In its analysis of the equal protection claim, the dissenting opinion barely mentions this
  Court’s decision in Glenn. See Dissenting Op. at 57. This is remarkable, because Glenn
  established the equal protection rights of transgender people in this circuit.
                                                  13
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 14 of 78 PageID 11096
               Case: 18-13592 Date Filed: 08/07/2020 Page: 14 of 74



  school district had “a legitimate interest in ensuring bathroom privacy rights are

  protected”); cf. New Jersey v. T.L.O., 469 U.S. 325, 338–39, 105 S. Ct. 733, 740–

  41 (1985) (observing, in the Fourth Amendment context, that a “search of a child’s

  person” at school “is undoubtedly a severe violation of subjective expectations of

  privacy”); Beard v. Whitmore Lake Sch. Dist., 402 F.3d 598, 604 (6th Cir. 2005)

  (noting that “[s]tudents of course have a significant privacy interest in their

  unclothed bodies” against strip searches at school).

                                            C.

        Beyond this, we assume the government may promote its interest in

  protecting privacy by maintaining separate bathrooms for boys and girls or men

  and women. Mr. Adams, for his part, does not question the ubiquitous societal

  practice of separate bathrooms for men and women. Instead, Mr. Adams argues

  the School Board’s bathroom policy singles him out for differential treatment on

  the basis of his gender nonconformity and without furthering student privacy

  whatsoever. The record before us has persuaded us to his view.

        The School Board has demonstrated no substantial relationship between

  excluding Mr. Adams from the communal boys’ restrooms and protecting student

  privacy. We see three constitutional infirmities with the School District’s

  bathroom policy. First, the policy is administered arbitrarily. The policy relies

  upon a student’s enrollment documents to determine sex assigned at birth. This


                                            14
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 15 of 78 PageID 11097
               Case: 18-13592 Date Filed: 08/07/2020 Page: 15 of 74



  targets some transgender students for bathroom restrictions but not others. Second,

  the School Board’s privacy concerns about Mr. Adams’s use of the boys’ bathroom

  are merely “hypothesized,” with no support in the factual record. See VMI, 518

  U.S. at 533, 116 S. Ct. at 2275. Third, the School District’s bathroom policy

  subjects Mr. Adams to unfavorable treatment simply because he defies gender

  stereotypes as a transgender person.

                                            1.

        The record demonstrates that the School District’s bathroom policy is

  administered arbitrarily. This poses a constitutional problem. To pass muster

  under the Fourteenth Amendment, a governmental gender classification must “be

  reasonable, not arbitrary.” Reed v. Reed, 404 U.S. 71, 76, 92 S. Ct. 251, 254

  (1971) (quotation marks omitted).

        By way of example, the Supreme Court struck down an arbitrary gender-

  based policy in Craig v. Boren, 429 U.S. 190, 97 S. Ct. 451 (1976). See id. at 204,

  97 S. Ct. at 460. Craig addressed an Oklahoma statute that outlawed the sale of

  3.2% beer to young men under the age of 21 and to young women under the age of

  18, purportedly as a means to promote traffic safety. Id. at 191–92, 199, 97 S. Ct.

  at 454, 458. Considering the constitutionality of the statute, the Court first cast

  doubt on the statistical evidence that young men drink and drive more frequently




                                            15
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 16 of 78 PageID 11098
               Case: 18-13592 Date Filed: 08/07/2020 Page: 16 of 74



  than young women. 6 See id. at 200, 97 S. Ct. at 458. The Court concluded that the

  statistical evidence did not demonstrate that gender was a “legitimate accurate

  proxy for the regulation of drinking and driving.” Id. at 202, 204, 97 S. Ct. at 459,

  460. Then, even setting aside the problematic correlation of gender and drinking

  behavior, the Court observed that the statute as written did not even prevent young

  men from driving under the influence. This was because the law “prohibits only

  the selling of 3.2% beer to young males and not their drinking the beverage once

  acquired (even after purchase by their 18-20-year-old female companions).” Id. at

  204, 97 S. Ct. at 460. Thus, the Court decided that the statute violated the

  Fourteenth Amendment because its terms did not achieve its statutory objective.

  Id. Concurring separately, Justice Stewart observed that the statute’s terms

  “amount[ed] to total irrationality.” Id. at 215, 97 S. Ct. at 466.

         The School District’s bathroom policy suffers from this type of defect. We

  set aside for now that the policy treats transgender students differently than non-

  transgender students. The policy still runs afoul of the Fourteenth Amendment



         6
            The Craig Court cautioned that “proving broad sociological propositions by statistics is
  a dubious business, and one that inevitably is in tension with the normative philosophy that
  underlies the Equal Protection Clause.” 429 U.S. at 204, 97 S. Ct. at 460. The dissent throws
  this caution to the wind. It would condone the School District’s bathroom policy because
  transgender students in the School District are few and the policy is “99.96 percent accurate in
  separating bathrooms.” Dissenting Op. at 50, 59. The dissent considers this result “near-
  perfect.” Id. at 50. But this case has come before our Court because Mr. Adams considers the
  bathroom policy to be nowhere near perfect. Once again, the dissent does not grapple with Mr.
  Adams’s status as a transgender boy.
                                                  16
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 17 of 78 PageID 11099
               Case: 18-13592 Date Filed: 08/07/2020 Page: 17 of 74



  because it does not even succeed in treating all transgender students alike. Just as

  the statute in Craig did not prevent young men from driving after drinking 3.2%

  beer, the bathroom policy does not succeed in excluding every transgender student

  from the restroom matching his or her gender identity. This arbitrary result

  demonstrates the unconstitutionality of the bathroom policy.

        As the District Court found, the School District determines a student’s sex

  assigned at birth for purposes of restroom use by looking to the forms the student

  presented at the time he enrolled in the District. Even if a student later provides

  the District with a birth certificate or driver’s license indicating a different sex, the

  original enrollment documents control. The enrollment forms, however, say

  nothing about a student’s assigned sex at birth or transgender status. They ask only

  whether a student is male or female. At trial, the School District admitted that if a

  transgender student enrolled with documents matching his gender identity, he

  would be permitted to use the restroom matching his gender identity. At present,

  the School Board acknowledges that this loophole in the policy means some of the

  District’s transgender students may be using school restrooms that match their

  gender identity. See Oral Arg. Recording at 12:05–12:43 (Dec. 5, 2019). But a

  transgender student like Mr. Adams, who transitions after enrolling in the School

  District, would not be able to use the restroom matching his gender identity. In




                                             17
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 18 of 78 PageID 11100
               Case: 18-13592 Date Filed: 08/07/2020 Page: 18 of 74



  this way, the bathroom policy does not even apply to all transgender students

  equally.

        Thus, the School District’s criteria for determining a student’s bathroom use

  do not achieve the School Board’s stated goal of restricting transgender students to

  the restroom of their assigned sex at birth. The designation of a student’s sex on

  his school enrollment documents is not a “legitimate, accurate proxy” for his sex

  assigned at birth. See Craig, 429 U.S. at 204, 97 S. Ct. at 460. It is arbitrary that

  some transgender students—like Mr. Adams—are restricted by the bathroom

  policy, while others are beyond its reach. Again, the Fourteenth Amendment

  requires a substantial, accurate relationship between a gender-based policy and its

  stated purpose. See Cleburne, 473 U.S. at 441, 105 S. Ct. at 3255; Craig, 429 U.S.

  at 198, 97 S. Ct. at 457. Because the bathroom policy does not do what it was

  designed to do, the School Board cannot show the requisite substantial

  relationship. See Frontiero v. Richardson, 411 U.S. 677, 690–91, 93 S. Ct. 1764,

  1772 (1973) (plurality opinion) (rejecting a gender-based policy as arbitrary

  because the government did not show that the policy promoted “administrative

  convenience” by actually saving any money or time (quotation marks omitted)).

                                            2.

        And there are broader constitutional concerns. The School Board’s concerns

  about transgender students endangering restroom privacy are not borne out by the


                                            18
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 19 of 78 PageID 11101
               Case: 18-13592 Date Filed: 08/07/2020 Page: 19 of 74



  record. To satisfy the Fourteenth Amendment, the government’s justification for a

  gender classification “must be genuine, not hypothesized.” VMI, 518 U.S. at 533,

  116 S. Ct. at 2275. While a rational basis standard of review “permits a court to

  hypothesize interests that might support [governmental gender] distinctions, . . .

  heightened scrutiny limits the realm of justification to demonstrable reality.” Tuan

  Anh Nguyen v. INS, 533 U.S. 53, 77, 121 S. Ct. 2053, 2068 (2001) (O’Connor, J.,

  dissenting).

        We must examine the trial record to see whether the government showed a

  non-hypothesized justification for its gender classification. For instance, in Glenn,

  an employer claimed he fired a transgender woman because “other women might

  object to [her] restroom use.” 663 F.3d at 1321. But the record showed that the

  office building had “only single-occupancy restrooms,” and the employer testified

  he believed lawsuits over restroom use were “unlikely.” Id. Because the record

  showed that concerns about restroom use were unfounded, our Court held there

  was not sufficient evidence that the employer “was actually motivated” by

  restroom-related concerns. Id. As a result, the Glenn opinion said the employer’s

  defense was a “hypothetical justification” that was “wholly irrelevant to the

  heightened scrutiny analysis.” Id.

        Here, the School Board’s concerns about privacy in the boys’ bathrooms are

  as hypothetical as those raised in Glenn. After extensive evidence was presented at


                                           19
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 20 of 78 PageID 11102
               Case: 18-13592 Date Filed: 08/07/2020 Page: 20 of 74



  trial, the District Court found that Mr. Adams’s presence in the boys’ bathroom

  does not jeopardize the privacy of his peers in any concrete sense. When Mr.

  Adams uses the restroom, he “enters a stall, closes the door, relieves himself,

  comes out of the stall, washes his hands, and leaves.” The School Board received

  no reports of privacy breaches during the six weeks Mr. Adams actually used the

  boys’ restroom at Nease. Indeed, the School Board could not produce any

  “complaints of untoward behavior involving a transgender student” in the

  restroom. Nor could the School Board point to any incidents across the country in

  which allowing transgender students to use the restroom according to their gender

  identity compromised other students’ privacy. The District Court found that “any

  student engaging in voyeurism in the bathroom would be engaging in misconduct

  which is [already] subject to discipline through the School District’s code of

  conduct,” such that the bathroom policy was not necessary to protect any new

  privacy concerns. The court also accepted expert evidence that transgender

  students like Mr. Adams “typically seek privacy and discr[eet]ness in restroom use

  and try to avoid exposing any parts of their genitalia that would reveal sex

  characteristics inconsistent with their gender identity.” In fact, the School Board

  conceded at oral argument it was “fair” that some transgender students in the

  School District may already be using the bathroom consistent with their gender

  identity, without anyone’s knowledge. Oral Arg. Recording at 12:05–12:43. From


                                           20
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 21 of 78 PageID 11103
               Case: 18-13592 Date Filed: 08/07/2020 Page: 21 of 74



  the sum of these facts, we cannot say the School Board has met its burden to show

  a genuine, non-hypothetical privacy justification for excluding Mr. Adams from

  the boys’ bathroom. See Whitaker, 858 F.3d at 1052–53.

        Accepting, as it must, the District Court’s finding that Mr. Adams has not

  harassed or peeped at other boys while using the boys’ restroom, the School Board

  argues Mr. Adams’s mere presence in the boys’ room constitutes a privacy

  violation. It asserts that “when Adams enters a boys’ bathroom and there is a

  biological boy using the urinal, that biological boy’s privacy rights have been

  violated.” Again, this record simply does not support this assertion. Absent such

  evidence, we “decline to recognize such an expansive [formulation of] privacy . . .

  that would be violated by the presence of students who do not share the same birth

  sex.” See Doe ex rel. Doe v. Boyertown Area Sch. Dist., 897 F.3d 518, 531 (3d

  Cir. 2018) (holding that transgender students’ access to bathrooms matching

  gender identity did not violate non-transgender students’ constitutional privacy

  rights), cert. denied, 139 S. Ct. 2636 (2019); see also Parents for Privacy v. Barr,

  949 F.3d 1210, 1222 (9th Cir. 2020) (holding that there is no Fourteenth

  Amendment privacy right not to share school restrooms with transgender students

  who were assigned a different sex at birth); Whitaker, 858 F.3d at 1052 (holding a

  school could not show the “mere presence of a transgender student in the

  bathroom” infringed on other students’ privacy rights, without facts supporting


                                            21
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 22 of 78 PageID 11104
               Case: 18-13592 Date Filed: 08/07/2020 Page: 22 of 74



  tangible breaches of privacy). Simply put, the School Board singled out Mr.

  Adams’s use of the restroom as problematic, without showing that Adams did, in

  fact, flout or compromise the privacy of other boys when he was in the boys’

  restroom.

        The School Board next argues its bathroom policy survives heightened

  scrutiny because excluding transgender students from the restroom matching their

  gender identity keeps private the “different physiological characteristics between

  the two sexes.” The Board likens the bathroom policy to the government policies

  upheld in Michael M. v. Superior Court of Sonoma County, 450 U.S. 464, 101 S.

  Ct. 1200 (1981), and Tuan Anh Nguyen v. INS, 533 U.S. 53, 121 S. Ct. 2053. We

  reject these comparisons as inapt.

        Michael M. held that a statutory rape law criminalizing sex with underage

  girls, but not boys, passed constitutional muster because its goal was to “prevent

  illegitimate teenage pregnancies.” 450 U.S. at 470, 101 S. Ct. at 1205 (plurality

  opinion). The idea was that “young men and young women are not similarly

  situated with respect to the problems and the risks of sexual intercourse,” so the

  law bore a substantial relationship to the government’s important interest in

  reducing teenage pregnancies. Id. at 471–72, 101 S. Ct. at 1205. Nguyen likewise

  addressed pregnancy and childbirth. The Nguyen Court upheld a statute allowing

  unmarried U.S. citizen mothers who gave birth abroad to establish citizenship for


                                           22
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 23 of 78 PageID 11105
               Case: 18-13592 Date Filed: 08/07/2020 Page: 23 of 74



  the child automatically, while unmarried citizen fathers of foreign-born children

  had to offer proof of paternity. See 533 U.S. at 60, 73, 121 S. Ct. at 2059, 2066.

  Because “[f]athers and mothers are not similarly situated with regard to the proof

  of biological parenthood,” the law withstood heightened scrutiny. Id. at 63, 121 S.

  Ct. at 2060.

        The use of the restrooms by boys and girls in closed, locked bathroom stalls

  is legally distinct from the reproductive differences between sexes, as related to

  pregnancy and childbirth. The District Court here expressly found that the School

  District’s bathroom policy did not turn on “something innately different” between

  how boys and girls use the bathroom. The District Court also made the finding

  that no anatomical differences between the sexes were required to be on display in

  the school restrooms. And, “if the School District’s concern is that a child will be

  in the bathroom with another child who does not look anatomically the same,”

  other possible anatomical differences between students, such as the differences

  between pre-pubescent and post-pubescent students, might be just as concerning

  from a privacy standpoint. See Whitaker, 858 F.3d at 1052–53. But the School

  District’s bathroom policy did not account for these factors. According to the facts

  found at trial, Mr. Adams’s anatomical differences from his non-transgender male

  peers are irrelevant to his use of the boys’ restroom.




                                            23
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 24 of 78 PageID 11106
               Case: 18-13592 Date Filed: 08/07/2020 Page: 24 of 74



        And again here, the School Board’s invocation of privacy for anatomical

  differences is internally inconsistent. The School Board ignores that, in many

  ways, Mr. Adams has changed the physiological manifestation of his gender. Like

  many transgender boys and men, Mr. Adams surgically eliminated his breast tissue

  and embarked on hormonal treatment that would “alter the appearance of the

  genitals, suppress menstruation, and produce secondary sex characteristics such as

  increased muscle mass, increased body hair on the face, chest, and abdomen, and a

  deepening of the voice.” Were Mr. Adams to use the school’s restroom for girls,

  as the School Board maintains he could, his masculine physiology would present

  many of the same anatomical differences the School Board fears if non-transgender

  boys used the girls’ restroom. The District Court observed the School Board’s

  position that Mr. Adams was free to use the girls’ bathroom “seem[ed]

  disingenuous” for these reasons. And of course, because the School Board

  identifies a student’s gender based on the paperwork he submitted when he first

  enrolled in the school district, Mr. Adams would have been considered a boy under

  the policy if he had happened to enroll with his updated legal documents. On this

  record, the School Board failed to raise genuine, non-hypothetical justifications for

  excluding Mr. Adams from the boys’ restroom.




                                           24
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 25 of 78 PageID 11107
               Case: 18-13592 Date Filed: 08/07/2020 Page: 25 of 74



                                            3.

         The School Board’s bathroom policy also treats transgender students like

  Mr. Adams differently because they fail to conform to gender stereotypes. To

  survive heightened scrutiny, a sex classification “must not rely on overbroad

  generalizations about the different talents, capacities, or preferences of males and

  females.” VMI, 518 U.S. at 533, 116 S. Ct. at 2275. And “sex-based stereotypes

  are also insufficient to sustain a classification.” Whitaker, 858 F.3d at 1051; see

  J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 138–40, 114 S. Ct. 1419, 1426–27

  (1994) (holding the Equal Protection Clause prohibits peremptory challenges to

  jurors based on gender stereotypes); Glenn, 663 F.3d at 1320 & n.9

  (“[G]overnmental reliance on gender-based stereotypes is dispositive in . . . equal

  protection analysis. . . .”).

         Gender stereotypes “presume that men and women’s appearance and

  behavior will be determined by their sex.” Glenn, 663 F.3d at 1320. Mr. Adams is

  considered transgender “precisely because of the perception that his . . . behavior

  transgresses gender stereotypes.” See id. at 1316. Because Mr. Adams was

  assigned a female sex at birth but identifies consistently and persistently as a boy

  and presents as masculine, he defies the stereotype that one’s gender identity and

  expression should align with one’s birth sex. See id. (noting that transgender

  persons’ “appearance, behavior, or other personal characteristics differ from


                                            25
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 26 of 78 PageID 11108
               Case: 18-13592 Date Filed: 08/07/2020 Page: 26 of 74



  traditional norms” (quoting Taylor Flynn, Transforming the Debate: Why We

  Need to Include Transgender Rights in the Struggles for Sex and Sexual

  Orientation Equality, 101 Colum. L. Rev. 392, 392 (2001))).

        The School Board’s bathroom policy sought to enforce this gender

  stereotype. The School District administered the policy using students’ enrollment

  documents as a proxy for their sex at birth. The School Board says this was the

  best way to protect all students’ privacy in school restrooms. But this policy

  presumes every person deemed “male” at birth would act and identify as a “boy”

  and every person deemed “female” would act and identify as a “girl.” Based on

  these stereotypes, the School Board labeled Mr. Adams as a “girl” for purposes of

  his bathroom use, based solely on his sex assigned at birth. This label gives no

  regard to the fact that that Mr. Adams lives and presents as a boy and has been

  declared a boy by his family, the State of Florida, the federal government, and his

  medical providers. As far as the record shows, Mr. Adams was the only student in

  the School District with a “male” birth certificate and driver’s license who was not

  allowed to use the boys’ restroom. Nevertheless, the School Board’s bathroom

  policy relegated Mr. Adams to single-stall, gender-neutral bathrooms and exposed

  him to school discipline for using the restroom matching his gender identity.

  These hardships were imposed on Mr. Adams because he is transgender and did

  not act or present as female, the sex he was assigned at birth.


                                            26
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 27 of 78 PageID 11109
               Case: 18-13592 Date Filed: 08/07/2020 Page: 27 of 74



        The gender stereotypes the School Board imposed on Mr. Adams track the

  stereotypes this Court ruled unconstitutional in Glenn. Vandiver Elizabeth Glenn,

  a transgender woman, was fired because her employer perceived her as “a man

  dressed as a woman and made up as a woman.” 663 F.3d at 1314, 1320–21

  (quotation marks omitted). Ms. Glenn’s employer was “unsettl[ed] to think of

  [Glenn] dressed in women’s clothing with male sexual organs inside that clothing.”

  Id. at 1314 (quotation marks omitted). This Court held the employer’s discomfort

  with Ms. Glenn’s femininity combined with her private anatomy were proof of

  unconstitutional gender stereotyping. See id. at 1320–21. Based on the

  employer’s comments, this Court concluded Ms. Glenn was fired because she was

  transgender and thereby defied gender stereotypes. See id.

        As in Glenn, the School District’s bathroom policy labels Mr. Adams as a

  “girl” solely because of the gender assigned to him at birth based on his sexual

  organs. The policy advances gender stereotypes by deeming Mr. Adams “truly”

  female, even though he produced legal and medical documentation showing he

  was male. See Grimm v. Gloucester Cty. Sch. Bd., 400 F. Supp. 3d 444, 457 (E.D.

  Va. 2019) (“In determining the physical characteristics that define male and female

  and the characteristics that are disregarded, the [School] Board has crafted a policy

  that is based on stereotypes about gender.” (citing, inter alia, Glenn, 663 F.3d at

  1316)), appeal docketed, No. 19-1952 (4th Cir. Sept. 3, 2019). And like Glenn, the


                                            27
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 28 of 78 PageID 11110
               Case: 18-13592 Date Filed: 08/07/2020 Page: 28 of 74



  bathroom policy singles out Mr. Adams for different treatment because he is

  transgender. It excludes him from the restroom matching his gender identity and

  gives him little choice but to use the restroom in isolation from his peers. See

  Whitaker, 858 F.3d at 1045 (affirming a preliminary injunction because a school

  district caused irreparable harm to a student “when it dismissed him to a separate

  [gender-neutral] bathroom” and “stigmatized [him], indicating that he was

  ‘different’ because he was a transgender boy”). Of course the School Board here

  treated Mr. Adams with more respect than the employer in Glenn. School officials

  used Adams’s male pronouns, permitted him to wear boys’ clothes to school, and

  did not interfere with his decision to identify openly as transgender. Nevertheless,

  the Constitution does not tolerate any form of gender stereotyping on the basis of

  one’s birth sex and sexual organs. See Glenn, 663 F.3d at 1316–17.

        The School Board repeats its concern that allowing Mr. Adams to use the

  boys’ restroom could allow “a non-transgender student to pose as a gender-fluid

  student to access the bathroom.” But again, the Board offers no evidence that any

  students claiming to be gender-fluid have asked for access to all bathroom

  facilities. We remain unpersuaded that this concern is anything more than

  hypothetical.

        The School Board also believes allowing Mr. Adams access to the boys’

  restroom threatens the time-honored convention of separate bathrooms for men and


                                           28
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 29 of 78 PageID 11111
               Case: 18-13592 Date Filed: 08/07/2020 Page: 29 of 74



  women, because any person could “claim discrimination” and use a different

  bathroom for “no reason at all.” Neither are we convinced by this argument. Mr.

  Adams succeeds on his constitutional claim because, first, there is a dearth of

  evidence in this record that transgender students are a threat to other students’

  privacy. Second, the record demonstrates that the School Board subjected Mr.

  Adams to gender stereotyping. We emphasize that the constitutionality of gender-

  separated bathrooms is not before us. Although the dissenting opinion seems

  anxious to weigh in on this broader issue, no one has argued here that separating

  men and women’s restrooms treats men and women unequally, lacks any factual

  basis, or perpetuates “invidious, archaic, and overbroad stereotypes” about gender.

  See J.E.B., 511 U.S. at 130–31, 115 S. Ct. at 1422.

                                            4.

        Because this record reveals no substantial relationship between privacy in St.

  Johns County School District restrooms and excluding Mr. Adams from the boys’

  restroom, the School District’s bathroom policy violates the Equal Protection

  Clause. In so holding, we join the Seventh Circuit, the only other circuit to

  encounter this issue, along with the majority of district courts who have taken up

  this topic. See Whitaker, 858 F.3d at 1054 (holding a transgender boy

  demonstrated likelihood of success on the merits of his equal protection claim to

  use the boys’ restroom); see also A.H. ex rel. Handling v. Minersville Area Sch.


                                            29
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 30 of 78 PageID 11112
               Case: 18-13592 Date Filed: 08/07/2020 Page: 30 of 74



  Dist., 408 F. Supp. 3d 536, 578 (M.D. Pa. 2019) (granting summary judgment to

  transgender girl on equal protection claim for access to girls’ restroom because

  school district failed to demonstrate an exceedingly persuasive justification);

  Grimm, 400 F. Supp. 3d at 461 (same, for transgender boy); Evancho v. Pine-

  Richland Sch. Dist., 237 F. Supp. 3d 267, 293 (W.D. Pa. 2017) (holding

  transgender students showed likelihood of success on equal protection claim to

  access restrooms matching gender identity); Bd. of Educ. of the Highland Local

  Sch. Dist. v. U.S. Dep’t of Educ., 208 F. Supp. 3d 850, 877 (S.D. Ohio 2016)

  (same, with transgender girl).

        Although this issue is not before us here, we are aware that the Third and

  Ninth Circuits have rejected claims from non-transgender students that their school

  violated their fundamental right to privacy by separating boys’ and girls’

  bathrooms based on gender identity. See Parents for Privacy, 949 F.3d at 1221–26

  (affirming dismissal of non-transgender students’ constitutional privacy claim);

  Doe, 897 F.3d at 530–31 (holding that non-transgender students could not establish

  likelihood of success on constitutional privacy claim). And we subscribe to the

  thinking of the Third Circuit when it said that requiring “transgender student[s] to

  use single-user facilities” under an assigned-sex-at-birth-based bathroom policy

  “would very publicly brand all transgender students with a scarlet ‘T,’ and they




                                           30
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 31 of 78 PageID 11113
               Case: 18-13592 Date Filed: 08/07/2020 Page: 31 of 74



  should not have to endure that as the price of attending their public school.” Doe,

  897 F.3d at 530.

         This record does not demonstrate that the School Board has met its

  “demanding” constitutional burden by showing a substantial relationship between

  excluding transgender students from communal restrooms and student privacy.

  See VMI, 518 U.S. at 533, 116 S. Ct. at 2275. We therefore affirm the District

  Court’s grant of relief to Mr. Adams under the Fourteenth Amendment.

                                                IV.

         Mr. Adams also prevails on his Title IX claim. Title IX mandates that no

  person “shall, on the basis of sex, be excluded from participation in, be denied the

  benefits of, or be subjected to discrimination under any education program or

  activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

         There is only one dispute about Mr. Adams’s Title IX claim: whether

  excluding Mr. Adams from the boys’ bathroom amounts to sex discrimination in

  violation of the statute. 7 We conclude that this policy of exclusion constitutes

  discrimination. First, Title IX protects students from discrimination based on their

  transgender status. And second, the School District treated Mr. Adams differently

  because he was transgender, and this different treatment caused him harm. Finally,


         7
           The parties agree that the St. Johns County School District receives federal financial
  assistance and is thus bound by Title IX. They agree as well that the use of the school restrooms
  is an “education program or activity” within the meaning of Title IX.
                                                 31
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 32 of 78 PageID 11114
               Case: 18-13592 Date Filed: 08/07/2020 Page: 32 of 74



  nothing in Title IX’s regulations or any administrative guidance on Title IX

  excuses the School Board’s discriminatory policy.

                                             A.

          Our analysis of Mr. Adams’s Title IX claim benefits from the Supreme

  Court’s recent decision in Bostock v. Clayton County, 590 U.S. ___, 140 S. Ct.

  1731 (2020). Bostock announced that Title VII’s prohibition on sex discrimination

  also forbids discrimination based on transgender status. Id. at 1737. The Court

  instructed that “it is impossible to discriminate against a person for being . . .

  transgender without discriminating against that individual based on sex.” Id. at

  1741.

          Bostock has great import for Mr. Adams’s Title IX claim. Although Title

  VII and Title IX are separate substantive provisions of the Civil Rights Act of

  1964, both titles prohibit discrimination against individuals on the basis of sex. 42

  U.S.C. § 2000e-2(a)(1) (Title VII); 20 U.S.C. § 1681(a) (Title IX). Both titles also

  employ a “but-for causation standard,” which Bostock found critical to its

  expansive interpretation of sex discrimination. See Bostock, 140 S. Ct. at 1739

  (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 350, 133 S. Ct. 2517,

  2527 (2013)); Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, 589

  U.S. ___, 140 S. Ct. 1009, 1014 (2020) (explaining that but-for causation is the

  “default” rule for federal antidiscrimination laws). Given these similarities, it


                                             32
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 33 of 78 PageID 11115
               Case: 18-13592 Date Filed: 08/07/2020 Page: 33 of 74



  comes as no surprise that the Supreme Court has “looked to its Title VII

  interpretations of discrimination in illuminating Title IX” and its anti-

  discrimination provisions. Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 616

  n.1, 119 S. Ct. 2176, 2195 n.1 (1999) (Thomas, J., dissenting); see, e.g., Franklin v.

  Gwinnett Cty. Pub. Schs., 503 U.S. 60, 75, 112 S. Ct. 1028, 1037 (1992) (applying,

  in the context of a Title IX claim, Title VII’s conception of sexual harassment as

  sex discrimination).

        The School Board argues that Title IX does not proscribe discrimination

  against transgender people, because the statute was only “intended to address

  discrimination plaguing biological women.” Appellant’s Br. at 39. However,

  Bostock teaches that, even if Congress never contemplated that Title VII could

  forbid discrimination against transgender people, the “starkly broad terms” of the

  statute require nothing less. 140 S. Ct. at 1753. This reasoning applies with the

  same force to Title IX’s equally broad prohibition on sex discrimination.

        Still, the School Board argues that Title IX’s ban on sex discrimination is

  somehow different from Title VII’s because “schools are a wildly different

  environment than the workplace” and education “is the province of local

  governmental officials.” Appellant’s Br. at 43–44. We are not persuaded.

  Congress saw fit to outlaw sex discrimination in federally funded schools, just as it




                                            33
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 34 of 78 PageID 11116
               Case: 18-13592 Date Filed: 08/07/2020 Page: 34 of 74



  did in covered workplaces. And, as we have explained, the Supreme Court’s

  interpretation of discrimination based on sex applies in both settings.

        With Bostock’s guidance, we conclude that Title IX, like Title VII, prohibits

  discrimination against a person because he is transgender, because this constitutes

  discrimination based on sex.

                                            B.

        Of course, Mr. Adams still bears the burden of showing that the School

  District discriminated against him by barring him from the boys’ restroom because

  he is transgender. With the benefit of the District Court’s careful factfinding, we

  are satisfied that Mr. Adams succeeds on his claim of sex discrimination under

  Title IX, and we affirm the District Court’s judgment in his favor.

        Again, Title IX provides that no person shall, “on the basis of sex . . . be

  subjected to discrimination” at school. 20 U.S.C. § 1681(a). Discrimination

  “refers to distinctions or differences in treatment that injure protected individuals.”

  Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 59, 126 S. Ct. 2405, 2410

  (2006); see also Jackson v. Birmingham Bd. of Ed., 544 U.S. 167, 174, 125 S. Ct.

  1497, 1504 (2005) (describing sex discrimination under Title IX as “differential”

  and “less favorable” treatment (quotation marks omitted)). Title IX’s

  implementing regulations explain that a school cannot “[s]ubject any person to

  separate or different rules of behavior, sanctions, or other treatment” on the basis


                                            34
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 35 of 78 PageID 11117
               Case: 18-13592 Date Filed: 08/07/2020 Page: 35 of 74



  of sex. 34 C.F.R. § 106.31(b)(4). Neither can a school “[p]rovide different aid,

  benefits, or services or provide aid, benefits or services in a different manner”

  because of sex. Id. § 106.31(b)(2).

        As with his equal protection claim, Mr. Adams’s claim of sex discrimination

  is stated narrowly. He argues the School District excluded him from the boys’

  restroom because he is transgender. He says this policy constitutes discrimination

  on the basis of sex in violation of Title IX. Although one would never know it

  from reading the dissenting opinion, Mr. Adams does not argue that providing

  separate restrooms for boys and girls violates Title IX. Nor do we think he could.

  The statute’s implementing regulations specifically authorize “separate toilet,

  locker room, and shower facilities on the basis of sex,” as long as all facilities are

  “comparable.” 34 C.F.R. § 106.33.

        The School Board argues Mr. Adams did not suffer any discrimination. The

  Board reads Bostock to hold that “a woman who identifies as a man—a

  transgender man—is a woman.” Appellant’s Suppl. Br. at 3. This being the

  Board’s view, it argues that Mr. Adams was treated just the same as all girl

  students at Nease High School. But the School Board, like the dissenting opinion,

  misapprehends Bostock. Bostock explained that if an employer fires a transgender

  female employee but retains a non-transgender female employee, this differential

  treatment is discrimination because of sex. 140 S. Ct. at 1741–42. In the same


                                            35
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 36 of 78 PageID 11118
               Case: 18-13592 Date Filed: 08/07/2020 Page: 36 of 74



  way, Mr. Adams can show discrimination by comparing the School Board’s

  treatment of him, as a transgender boy, to its treatment of non-transgender boys.

        The Board’s treatment of Mr. Adams is like that deemed discriminatory in

  Bostock. If Mr. Adams were a non-transgender boy, the School Board would

  permit him to use the boys’ restroom. The School Board allowed all non-

  transgender boys to use the boys’ restroom. It allowed all non-transgender

  students with male driver’s licenses and birth certificates to use the boys’ restroom.

  But because Mr. Adams is a transgender boy, the School Board singled him out for

  different treatment. By the very terms of the bathroom policy, the Board refused to

  allow Adams, “a transgender student[,] access to the restroom corresponding to

  [his] consistently asserted transgender identity.”

        Mr. Adams was also treated differently than non-transgender students

  generally. If Mr. Adams entered the restroom matching the sex on his legal

  documents and his gender identity, he faced school discipline. But non-

  transgender students did not face discipline for restroom use corresponding to their

  gender identity and their legal documents. Through the bathroom policy, the

  School District ousted Mr. Adams from communal restrooms and gave him no

  choice but to use the single-stall facilities. In these respects, the Board subjected

  Mr. Adams, “as a transgender student, to different rules, sanctions, and treatment




                                            36
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 37 of 78 PageID 11119
               Case: 18-13592 Date Filed: 08/07/2020 Page: 37 of 74



  than non-transgender students, in violation of Title IX.” Whitaker, 858 F.3d at

  1049–50; see 34 C.F.R. § 106.31(b)(4).

        The record leaves no doubt that Mr. Adams suffered harm from this

  differential treatment. Mr. Adams introduced expert testimony that many

  transgender people experience the “debilitating distress and anxiety” of gender

  dysphoria, which is alleviated by using restrooms consistent with their gender

  identity, among other measures. 318 F. Supp. 3d. at 1299 (quotation marks

  omitted). Experts also testified that “forc[ing] transgender people to live in

  accordance with the sex assigned to them at birth . . . cause[s] significant harm.”

  Id. at 1300. Mr. Adams described that he personally suffered “anxiety and

  depression” from “walk[ing] past the boys’ restroom on his way to a gender-

  neutral bathroom, knowing every other boy is permitted to use it but him.” Id. at

  1308. The bathroom policy caused him to feel sorely “alienated” and “different”

  from other students because he is transgender. Id. Mr. Adams testified that,

  because of the policy, “I know that the school sees me as less of a person, less of a

  boy, certainly, than my peers.” R. Doc. 160-1 at 204.

        Mr. Adams also suffered harm because he was separated from his peers in

  single-stall restroom facilities. Mr. Adams explained it felt like a “walk of shame”

  when he had to walk past the communal restrooms for a single-stall, gender-neutral

  restroom. It heightened the stigma he felt for being transgender. Mr. Adams had


                                            37
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 38 of 78 PageID 11120
               Case: 18-13592 Date Filed: 08/07/2020 Page: 38 of 74



  little choice in this matter. The evidence at trial established that using the girls’

  restroom at school hindered Mr. Adams’s clinical treatment for gender dysphoria.

  Because of the bathroom policy, Mr. Adams had to use single-stall restrooms at

  school.8 This marked him as different from his peers because he is transgender.

         On the basis of this evidence, the District Court found that Mr. Adams

  “suffered emotional damage, stigmatization and shame from not being permitted to

  use the boys’ restroom at school.” Adams, 318 F. Supp. 3d at 1327. These

  consequences are well-recognized as injurious. See Whitaker, 858 F.3d at 1045–

  47 (affirming a finding of irreparable harm because excluding a transgender

  student from the boys’ restroom “stigmatized” the student and caused him

  “significant psychological distress” including “depression and anxiety” (quotation

  marks omitted)); Dodds v. U.S. Dep’t of Educ., 845 F.3d 217, 221–22 (6th Cir.

  2016) (per curiam) (affirming a finding of irreparable harm because excluding a

  young transgender student “from the girls’ restrooms has already had substantial

  and immediate adverse effects on [her] daily life[,] . . . health[,] and well-being”);

  see also Obergefell v. Hodges, 576 U.S. ___, 135 S. Ct. 2584, 2602 (2015)




         8
           The evidence at trial also showed that the School District expected this outcome. The
  School District official who developed the bathroom policy testified that she would prefer a
  transgender student to use the gender-neutral single-stall facilities instead of the restroom of his
  sex assigned at birth. This employee also acknowledged that a transgender student like Mr.
  Adams could face “safety, security, and privacy concerns” while using the restroom of his sex
  assigned at birth.
                                                   38
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 39 of 78 PageID 11121
               Case: 18-13592 Date Filed: 08/07/2020 Page: 39 of 74



  (recognizing that “laws excluding same-sex couples from the marriage right

  impose stigma and injury”).

         Every court of appeals to consider bathroom policies like the School

  District’s agrees that such policies violate Title IX. The Seventh Circuit has held

  that “[a] policy that requires an individual to use a bathroom that does not conform

  with his or her gender identity punishes that individual for his or her gender non-

  conformance, which in turn violates Title IX.” Whitaker, 858 F.3d at 1049. The

  Sixth Circuit, affirming a preliminary injunction order, stated that, under Title IX,

  “transgender students are entitled to access restrooms for their identified gender

  rather than their biological gender at birth.” Dodds, 845 F.3d at 221. We agree

  with our sister circuits.

                                            C.

         The School Board believes 34 C.F.R. § 106.33 of the Title IX implementing

  regulations forecloses Mr. Adams’s discrimination claim. Section 106.33 reads:

                A recipient may provide separate toilet, locker room, and
                shower facilities on the basis of sex, but such facilities
                provided for students of one sex shall be comparable to
                such facilities provided for students of the other sex.

  The School Board argues that the use of the term “sex” in this regulation clearly

  means “biological sex,” or sex assigned at birth. Thus, it asserts that dividing

  restrooms by sex assigned at birth—requiring transgender boys to use the girls’

  restroom and transgender girls to use the boys’ restroom—cannot be
                                            39
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 40 of 78 PageID 11122
               Case: 18-13592 Date Filed: 08/07/2020 Page: 40 of 74



  discriminatory under Title IX. The Board considers Mr. Adams a “biological

  female,” and it seeks to exclude him from the boys’ restroom on this basis.

        But Mr. Adams’s discrimination claim does not contradict the implementing

  regulations for two reasons. First, Mr. Adams is not challenging § 106.33’s

  provision of separate restrooms for girls and boys. He is simply seeking access to

  the boys’ restroom as a transgender boy. And second, the regulation does not

  mandate how to determine a transgender student’s “sex.” Thus, we perceive no

  conflict between the text of § 106.33 and Mr. Adams’s successful claim of

  discrimination.

        Title IX says nothing about Mr. Adams’s “sex.” To start, Title IX and its

  accompanying regulations contain no definition of the term “sex.” “Also absent

  from the statute is the term ‘biological.’” Whitaker, 858 F.3d at 1047. It seems

  fair to say that § 106.33 tells us that restrooms may be divided by male and female.

  But the plain language of the regulation sheds no light on whether Mr. Adams’s

  “sex” is female as assigned at his birth or whether his “sex” is male as it reads on

  his driver’s license and his birth certificate. While the School Board maintains that

  Mr. Adams’s sex is female, the State of Florida recognizes his sex as male. The

  federal government is also prepared to recognize Mr. Adams’s sex as male, if he

  seeks an updated passport. As the Supreme Court observed in Bostock,

  transgender individuals have “one sex identified at birth and another today.” 140


                                            40
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 41 of 78 PageID 11123
               Case: 18-13592 Date Filed: 08/07/2020 Page: 41 of 74



  S. Ct. at 1746. Title IX and its regulations do not declare which sex should

  determine a transgender student’s restroom use. Thus, the language of § 106.33

  does not insulate the School Board from Mr. Adams’s discrimination claim based

  on his transgender status.

         The School Board argues that Bostock endorses its reading of the term “sex”

  as strictly “biological sex.” According to the Board, Bostock laid out “a

  conception of sex founded in biology and not gender identity.” Appellant’s Suppl.

  Br. at 4.

         Bostock lends no support to the Board’s interpretation of “sex.” The

  Bostock Court expressly declined to decide whether Title VII’s reference to “sex”

  means only “reproductive biology” or incorporates “some norms concerning

  gender identity.” See 140 S. Ct. at 1739 (quotation marks omitted). The Court felt

  it unnecessary to answer this open interpretive question in order to hold

  discrimination against transgender people unlawful. Id. Thus, its analysis

  proceeded “on the assumption that ‘sex’ signified what the employers suggest,

  referring only to biological distinctions between male and female.” Id.

         The District Court in this case studied the statute and the case law and held

  that “the meaning of ‘sex’ in Title IX includes ‘gender identity.’” Adams, 318 F.




                                            41
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 42 of 78 PageID 11124
               Case: 18-13592 Date Filed: 08/07/2020 Page: 42 of 74



  Supp. 3d at 1325. If we thought it necessary, we would affirm this holding.9 But

  Bostock counsels otherwise. Our dissenting colleague accuses us of shirking our

  duty because we do not delve into the meaning of “sex” in Title IX. To the

  contrary, we follow the lead of the Supreme Court in Bostock, which found it

  unnecessary to perform that analysis as to Title VII. We need not interpret the

  term “sex” to recognize that Mr. Adams suffered discrimination at school because

  he was transgender. See Bostock, 140 S. Ct. at 1746. And nothing in Bostock or

  the language of § 106.33 justifies the School Board’s discrimination against Mr.

  Adams. Specifically, § 106.33 does not dictate how schools should approach

  transgender students’ restroom use or define a transgender student’s “sex.” Indeed,

  no court of appeals has accepted the School Board’s arguments that § 106.33

  requires transgender students to use the restroom of their sex assigned at birth. See

  Parents for Privacy, 949 F.3d at 1227 (rejecting a strict “biological sex” reading of

  § 106.33 as it applies to transgender students); Whitaker, 858 F.3d at 1047

  (observing that the term “biological” does not appear in Title IX); G.G. ex rel.



         9
           Our dissenting colleague believes that the term “sex” cannot encompass any conception
  of gender identity. See Dissenting Op. at 67–68. Important to the dissent’s position is that, at
  the time Title IX was passed, “a common belief among psychiatrists was that trans[gender]
  people were severely mentally disturbed.” Id. at 68 (alteration adopted and quotation marks
  omitted). The Supreme Court has recently reminded us, however, that we must “apply[]
  protective laws to groups that were politically unpopular at the time of the law’s passage.”
  Bostock, 140 S. Ct. at 1751. To hinge our statutory analysis on the historical prejudice and
  misunderstanding the dissent describes “would tilt the scales of justice in favor of the strong or
  popular.” Id.
                                                  42
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 43 of 78 PageID 11125
               Case: 18-13592 Date Filed: 08/07/2020 Page: 43 of 74



  Grimm v. Gloucester County School Board, 822 F.3d 709, 720–21 (4th Cir. 2016)

  (observing that § 106.33 does not explain how to determine an individual’s

  maleness or femaleness for purposes of restroom use), vacated and remanded, 580

  U.S. ___, 137 S. Ct. 1239 (2017).

        The School Board then argues that the Department of Education (“DOE”)

  and the Department of Justice (“DOJ”) endorse its reading of “sex” as “biological

  sex.” In 2016, the DOE’s Office for Civil Rights and the DOJ’s Civil Rights

  Division jointly issued a “Dear Colleague” letter instructing that discrimination

  based on sex encompassed “discrimination based on a student’s gender identity,

  including discrimination based on a student’s transgender status.” Then, in 2017,

  the DOE and DOJ withdrew this guidance in a second “Dear Colleague” letter.

  The withdrawal letter reasoned that the 2016 guidance did not “contain extensive

  legal analysis or explain how the position is consistent with the express language

  of Title IX, nor did [it] undergo any formal public process.”

        The School Board believes the withdrawal of the 2016 guidance signifies the

  DOE’s new position that sex discrimination does not include discrimination

  because of gender identity. We are unpersuaded. The 2017 letter contained no

  substantive interpretation of the meaning of “sex discrimination” in Title IX. It

  merely withdrew the 2016 guidance for lack of sufficient legal explanation and

  formal process. Since the 2017 letter contains no substantive interpretation of Title


                                           43
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 44 of 78 PageID 11126
               Case: 18-13592 Date Filed: 08/07/2020 Page: 44 of 74



  IX or its regulations, we owe it no deference. Cf. Kisor v. Wilkie, 588 U.S. ___,

  139 S. Ct. 2400, 2414 (2019) (explaining that deference is not warranted to an

  agency’s interpretation of its own regulation when that “interpretation does not

  reflect [the] agency’s authoritative, expertise-based, fair, or considered judgment”

  (alteration adopted) (quotation marks omitted)); Chevron, USA, Inc. v. Nat’l Res.

  Def. Council, Inc., 467 U.S. 837, 842–44, 104 S. Ct. 2778, 2781–82 (1984)

  (describing deference to an agency’s interpretation of the statute which it

  administers).

        Even if we were to accept the School Board’s argument that sex is “founded

  in biology” or refers “only to biological distinctions between male and female,” see

  Bostock, 140 S. Ct. at 1739, this interpretation does not establish that Mr. Adams is

  biologically female and belongs in the girls’ restroom. As the District Court found,

  Mr. Adams—like some other transgender people—has confirmed his male sex not

  just legally and socially, but medically. See 318 F. Supp. 3d at 1300–01. We will

  not rehash the details of Mr. Adams’s medical transition. But suffice it to say that

  the School Board’s preferred definition of “biological sex” reduces Mr. Adams “to

  nothing more than the sum of [his] external genitalia at birth,” to the exclusion of

  all other characteristics. See Appellee’s Suppl. Br. at 11. This understanding of

  “sex”—or, for that matter, “biological sex”—is as narrow as it is unworkable.

                                     *      *      *


                                            44
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 45 of 78 PageID 11127
               Case: 18-13592 Date Filed: 08/07/2020 Page: 45 of 74



         Bostock confirmed that workplace discrimination against transgender people

  is contrary to law. Neither should this discrimination be tolerated in schools. The

  School Board’s bathroom policy, as applied to Mr. Adams, singled him out for

  different treatment because of his transgender status. It caused him psychological

  and dignitary harm. We affirm the District Court’s ruling that maintaining this

  policy violated Title IX. 10

                                                V.

         A public school may not punish its students for gender nonconformity.

  Neither may a public school harm transgender students by establishing arbitrary,

  separate rules for their restroom use. The evidence at trial confirms that Mr.

  Adams suffered both these indignities. The record developed in the District Court

  shows that the School Board failed to honor Mr. Adams’s rights under the

  Fourteenth Amendment and Title IX. The judgment of the District Court is

  therefore AFFIRMED.




         10
            The School Board presents one last argument. The Board points out that Title IX was
  enacted through Congress’s spending power, which permits recovery of damages only where
  recipients of federal funding have notice of their liability. See Davis ex rel. LaShonda D. v.
  Monroe Cty. Bd. of Educ., 526 U.S. 629, 640, 119 S. Ct. 1661, 1669–70 (1999). The Board says
  it had no notice that Title IX forbids discrimination against transgender students. Without such
  notice, the Board contends, it cannot be said to have harbored discriminatory intent against Mr.
  Adams and it cannot be held liable.
          We need not pass upon the Board’s arguments, because the Board never raised the
  Spending Clause issue in the District Court. “Arguments raised for the first time on appeal are
  not properly before this Court.” Hurley v. Moore, 233 F.3d 1295, 1297 (11th Cir. 2000) (per
  curiam).
                                                45
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 46 of 78 PageID 11128
               Case: 18-13592 Date Filed: 08/07/2020 Page: 46 of 74



  WILLIAM PRYOR, Chief Judge, dissenting:

        Not long ago, a suit challenging the lawfulness of separating bathrooms on

  the basis of sex would have been unthinkable. This practice has long been the

  common-sense example of an acceptable classification on the basis of sex. And for

  good reason: it protects well-established privacy interests in using the bathroom

  away from the opposite sex. Although the Supreme Court recently considered the

  relationship between transgender status and sex in the context of claims of

  employment discrimination under Title VII, it declined to consider the

  permissibility of sex-separated bathrooms. See Bostock v. Clayton Cty., 140 S. Ct.

  1731, 1753 (2020); see also id. at 1739 (assuming that “sex” refers “only to

  biological distinctions between male and female”). After all, context matters. As

  the late Justice Thurgood Marshall once put it, “A sign that says ‘men only’ looks

  very different on a bathroom door than a courthouse door.” City of Cleburne v.

  Cleburne Living Ctr., Inc., 473 U.S. 432, 468–69 (1985) (Marshall, J., concurring

  in the judgment in part and dissenting in part).

        Against this backdrop, the St. John’s County School Board has long

  enforced a policy that separates the bathrooms in its elementary and secondary

  schools by sex. And yet the majority rules this policy illegal—indeed

  unconstitutional—in an opinion that distorts the policy, misunderstands the legal

  claims asserted, and rewrites well-established precedent. By failing to address



                                            46
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 47 of 78 PageID 11129
               Case: 18-13592 Date Filed: 08/07/2020 Page: 47 of 74



  head-on the lawfulness of sex-separated bathrooms in schools, the majority recasts

  the school policy as classifying students on the basis of transgender status. And

  based on this recasting, it reaches the remarkable conclusion that schoolchildren

  have no sex-specific privacy interests when using the bathroom. The majority

  opinion purports to allow only plaintiff Drew Adams, a female who identifies as a

  male, to use the boys’ bathroom, but the logic of this decision would require all

  schoolchildren to use sex-neutral bathrooms. I dissent.

        A. The Bathroom Policy Does Not Violate the Equal Protection Clause.

         Because the Equal Protection Clause “does not make sex a proscribed

  classification,” a policy that classifies on the basis of sex is constitutional if it

  survives the two requirements of intermediate scrutiny. United States v. Virginia,

  518 U.S. 515, 533 (1996). The government first must prove that the “classification

  serves important governmental objectives.” Id. (internal quotation marks omitted).

  For an objective to be “important,” it cannot stem from “overbroad generalizations

  about the different talents, capacities, or preferences of males and females.” Id.

  The objective must also be “genuine, not hypothesized or invented post hoc in

  response to litigation.” Id. In addition to proving that its policy serves important

  objectives, the government must prove that “the discriminatory means employed

  are substantially related to the achievement of those objectives.” Id. (internal

  quotation marks omitted).



                                              47
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 48 of 78 PageID 11130
               Case: 18-13592 Date Filed: 08/07/2020 Page: 48 of 74



        Under this well-established standard, this appeal is not complicated.

  Although the school policy classifies on the basis of sex, it serves the important

  objectives of protecting the interests of children in using the bathroom away from

  the opposite sex and in shielding their bodies from exposure to the opposite sex.

  The policy also fits tightly with both interests in privacy. By requiring students to

  use the bathroom away from the opposite sex, the policy directly protects the first

  interest and eliminates one of the most likely opportunities for a violation of the

  second interest. In short, it easily satisfies intermediate scrutiny, and even if

  questions remained, the Supreme Court has long required that we defer to the

  judgment of public-school officials in this context.

        The schools’ first objective—to protect students’ interest in using the

  bathroom away from the opposite sex—is important. As then-Professor Ruth Bader

  Ginsburg explained, “Separate places to disrobe, sleep, [and] perform personal

  bodily functions are permitted, in some situations required, by regard for individual

  privacy.” Ruth Bader Ginsburg, The Fear of the Equal Rights Amendment, Wash.

  Post, Apr. 7, 1975, at A21. Indeed, “[a]cross societies and throughout history, it

  has been commonplace and universally accepted to separate public restrooms,

  locker rooms, and shower facilities on the basis of biological sex in order to

  address privacy and safety concerns arising from the biological differences

  between males and females.” G.G. ex rel. Grimm v. Gloucester Cty. Sch. Bd., 822



                                             48
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 49 of 78 PageID 11131
               Case: 18-13592 Date Filed: 08/07/2020 Page: 49 of 74



  F.3d 709, 734 (4th Cir. 2016) (Niemeyer, J., concurring in part and dissenting in

  part), vacated, 137 S. Ct. 1239 (2017). Separating bathrooms based on sex “dates

  back as far as written history will take us.” W. Burlette Carter, Sexism in the

  “Bathroom Debates,” 37 Yale L. & Pol’y Rev. 227, 287–88 (2018); see also id. at

  258–61 (documenting sex-separated bathrooms in feudal Japan and in ancient

  Egypt, Greece, and Rome).

        Unsurprisingly, the Supreme Court and our sister circuits have long

  acknowledged a privacy interest in using the bathroom away from the opposite sex.

  Even as it ordered the Virginia Military Institute to enroll women, the Supreme

  Court acknowledged that “[a]dmitting women to VMI would undoubtedly require

  alterations necessary to afford members of each sex privacy from the other sex in

  living arrangements.” Virginia, 518 U.S. at 550 n.19 (citing Brief for Petitioner at

  27–29 (arguing that integrating the institute would not require the sexes to be

  together “when sleeping, dressing and using the bathroom”)). Our sister circuits

  have likewise accepted that “the law tolerates same-sex restrooms . . . to

  accommodate privacy needs.” Chaney v. Plainfield Healthcare Ctr., 612 F.3d 908,

  913 (7th Cir. 2010); accord Faulkner v. Jones, 10 F.3d 226, 232 (4th Cir. 1993);

  Cumbey v. Meachum, 684 F.2d 712, 714 (10th Cir. 1982); see also, e.g., Women

  Prisoners of the D.C. Dep’t of Corr. v. District of Columbia, 93 F.3d 910, 926

  (D.C. Cir. 1996) (“[S]egregation of inmates by sex is unquestionably



                                            49
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 50 of 78 PageID 11132
               Case: 18-13592 Date Filed: 08/07/2020 Page: 50 of 74



  constitutional.”). This privacy interest has long been “appropriately harmonized”

  with the principle of equality. Ginsburg, Equal Rights Amendment, supra.

         The schools’ policy is also “substantially related to the achievement” of its

  objective to protect this privacy interest. Virginia, 518 U.S. at 533 (internal

  quotation marks omitted). Indeed, the policy is a mirror image of its objective—it

  protects students from using the bathroom with the opposite sex by separating

  bathrooms on the basis of sex. The policy “is not a means to some greater end, but

  an end in itself.” Barnes v. Glen Theatre, Inc., 501 U.S. 560, 572 (1991) (plurality

  opinion). Intermediate scrutiny is satisfied when a policy directly achieves the

  objective itself. See id.

         This conclusion does not turn on Adams’s sex. The district court found that

  the St. John’s County School District educates about 40,000 children, and of all

  those students, the Board is aware of only 16 transgender students. Even if the

  district court were correct that gender identity, not biology, determines a person’s

  sex—that is, the school policy should have assigned these 16 students to the

  bathroom that aligned with their gender identity—the policy would still be 99.96

  percent accurate in separating bathrooms by sex. This near-perfect result is

  certainly enough to satisfy intermediate scrutiny, which does not “require[] that the

  [policy] under consideration must be capable of achieving its ultimate objective in

  every instance.” Nguyen v. Immigration & Naturalization Serv., 533 U.S. 53, 70



                                            50
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 51 of 78 PageID 11133
               Case: 18-13592 Date Filed: 08/07/2020 Page: 51 of 74



  (2001); see also Michael M. v. Super. Ct. of Sonoma Cty., 450 U.S. 464, 473

  (1981) (plurality opinion) (“The relevant inquiry . . . is not whether the statute is

  drawn as precisely as it might have been . . . .”).

         Nor does it matter that Adams brings an as-applied challenge to the

  bathroom policy. “[C]lassifying a lawsuit as facial or as-applied . . . does not speak

  at all to the substantive rule of law necessary to establish a constitutional

  violation.” Bucklew v. Precythe, 139 S. Ct. 1112, 1127 (2019). And, to reiterate,

  intermediate scrutiny does not “require[] that the [policy] under consideration must

  be capable of achieving its ultimate objective in every instance.” Nguyen, 533 U.S.

  at 70. Demanding that the policy satisfy its privacy interests as to each plaintiff

  who brings an as-applied challenge would disregard intermediate scrutiny by

  demanding a perfect fit between the sex-based classification and the government

  interest at issue.

         The school policy also substantially advances its objective to protect

  children from exposing their unclothed bodies to the opposite sex. Courts have

  long understood that the “special sense of privacy” that individuals hold in

  avoiding bodily exposure is heightened “in the presence of people of the other

  sex.” Fortner v. Thomas, 983 F.2d 1024, 1030 (11th Cir. 1993) (internal quotation

  marks omitted); accord, e.g., Cookish v. Powell, 945 F.2d 441, 446 (1st Cir. 1991);

  Harris v. Miller, 818 F.3d 49, 59 (2d Cir. 2016); Doe v. Luzerne Cty., 660 F.3d



                                             51
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 52 of 78 PageID 11134
               Case: 18-13592 Date Filed: 08/07/2020 Page: 52 of 74



  169, 177 (3d Cir. 2011); Strickler v. Waters, 641 F.2d 1375, 1387 (4th Cir. 1993);

  Moore v. Carwell, 168 F.3d 234, 236–37 (5th Cir. 1999); Brannum v. Overton Cty.

  Sch. Bd., 516 F.3d 489, 494 (6th Cir. 2008); Canedy v. Boardman, 16 F.3d 183,

  185 (7th Cir. 1994); Byrd v. Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1141

  (9th Cir. 2011) (en banc); Hayes v. Marriott, 70 F.3d 1144, 1146 (10th Cir. 1995).

  And separating bathrooms by sex eliminates one of the most common

  opportunities for exposure to the opposite sex. The district court acknowledged the

  undisputed testimony that students at Adams’s school change clothing outside

  bathroom stalls and that bathrooms are ordinarily unsupervised. By separating

  bathrooms by sex, the policy eliminates the risk of bodily exposure where it is

  most likely to occur, which satisfies intermediate scrutiny. See Nguyen, 533 U.S. at

  70 (holding that a policy that “seeks to foster the opportunity” for a government

  objective “has a close and substantial bearing on” that objective).

        Even if any doubt remained about whether the bathroom policy survives

  scrutiny, we must resolve that doubt in favor of the Board because the policy

  governs student conduct in public schools. The Supreme Court has long held that

  the constitutional rights of students, including “Fourteenth Amendment rights, are

  different in public schools than elsewhere.” Vernonia Sch. Dist. 47J v. Acton, 515

  U.S. 646, 656 (1995). Schools have a “custodial and tutelary” power over minor

  students, “permitting a degree of supervision and control that could not be



                                           52
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 53 of 78 PageID 11135
               Case: 18-13592 Date Filed: 08/07/2020 Page: 53 of 74



  exercised over free adults.” Id. at 655. For that reason, the Supreme Court has long

  deferred to the decisions of school districts in a variety of constitutional contexts,

  including when determining whether a suspicionless drug search was reasonable

  under the Fourth Amendment, id. at 665, whether the censorship of certain speech

  was acceptable under the First Amendment, Morse v. Frederick, 551 U.S. 393,

  403–06, 409–410 (2007) (collecting decisions), and whether corporal punishment

  was cruel and unusual under the Eighth Amendment, Ingraham v. Wright, 430 U.S.

  651, 681–82 (1977).

        The bathroom policy falls squarely within the Board’s authority to

  “prescribe and control conduct” in its schools. Id. at 682 (internal quotation marks

  omitted). “[I]n a public school environment . . . the State is responsible for

  maintaining discipline, health, and safety.” Bd. of Educ. of Indep. Sch. Dist. No. 92

  of Pottawatomie Cty. v. Earls, 536 U.S. 822, 830 (2002); see also Fla. Stat.

  § 1001.42(8)(a) (making school boards responsible for the “control of students at

  school, and for proper attention to health, safety, and other matters relating to the

  welfare of students”). This responsibility is so weighty that school districts can be

  liable for sexual assault and harassment between students. See Miami-Dade Cty.

  Sch. Bd. v. A.N., 905 So. 2d 203, 203–04, 206 (Fla. Dist. Ct. App. 2005)

  (upholding a jury verdict against a school for failing to protect a student who was

  sexually assaulted in a bathroom by another student); see also Williams v. Bd. of



                                             53
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 54 of 78 PageID 11136
               Case: 18-13592 Date Filed: 08/07/2020 Page: 54 of 74



  Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1299 (11th Cir. 2007). And

  bathrooms, one of the few areas in a school that are unsupervised, plainly pose

  risks to student “discipline, health, and safety.” Earls, 536 U.S. at 830; see also

  A.N., 905 So. 2d at 203–04, 206. The Board’s assessment of the privacy risks its

  students face and the effectiveness of its policy in mitigating those risks deserves

  deference.

        The majority opinion elides this entire analysis by misunderstanding both

  the classification and privacy interests at issue. It contends that the policy triggers

  heightened scrutiny not because it separates bathrooms by sex but because it

  purportedly imposes “differential treatment” on transgender students. Majority Op.

  at 12. In doing so, the majority misstates the school policy, conflates sex-based

  classifications with transgender-based classifications, and contravenes Supreme

  Court precedent. Compounding its errors, the majority then ignores fundamental

  understandings of why bathrooms are separated on the basis of sex by rejecting

  long-standing privacy rationales for sex-separated bathrooms. This conclusion

  leads it to fault the objective underlying the school policy as both hypothetical and

  based on impermissible stereotypes. After misconstruing both the classification

  and the privacy interests at issue—the only two ingredients of intermediate

  scrutiny—the majority opinion then concludes that the schools’ classification does

  not substantially advance a valid objective. I take each of these errors in turn.



                                             54
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 55 of 78 PageID 11137
               Case: 18-13592 Date Filed: 08/07/2020 Page: 55 of 74



        The majority’s conclusion that the school policy classifies on the basis of

  sex because it “singles out transgender students” is both central to its analysis and

  wrong. Id. The majority opinion reaches this incorrect conclusion by pointing to a

  provision of the school policy that does not have that effect. The majority opinion

  says the school policy targets transgender students because of the following

  provision: “Transgender students will be given access to a gender-neutral restroom

  and will not be required to use the restroom corresponding to their biological sex.”

  Id. But this provision only offers the option of using gender-neural bathrooms as

  an alternative to the bathroom that matches a child’s sex. It is an accommodation

  for transgender students, not a special burden. What Adams actually challenges is

  the requirement that students cannot use the bathrooms of the opposite sex, which

  long predates the provision that accommodates transgender students. It is this

  policy that “prohibit[s] . . . transgender students from using the restrooms matching

  their gender identity.” Id. at 14. Because this policy divides bathrooms by sex, not

  transgender status, it does not facially classify on the basis of transgender status.

        The decision of the Supreme Court in Geduldig v. Aiello, 417 U.S. 484

  (1974), is instructive. There, the Court held that a state insurance policy that

  excluded coverage for pregnancies did not classify on the basis of sex. Id. at 495–

  97. It explained that the classification at issue created two groups—pregnant and

  nonpregnant people. Id. at 496 n.20. Although “the first group is exclusively



                                             55
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 56 of 78 PageID 11138
               Case: 18-13592 Date Filed: 08/07/2020 Page: 56 of 74



  female,” the Court explained, “the second includes members of both sexes,” which

  revealed a “lack of identity” between pregnancy and sex. Id.; see also Bray v.

  Alexandria Women’s Health Clinic, 506 U.S. 263, 271 (1993) (reaffirming this

  reasoning). This analysis applies with equal force here. The bathroom policy

  creates two groups—students who can use the boys’ bathroom and students who

  can use the girls’ bathroom. Both groups contain transgender students and non-

  transgender students, so a “lack of identity” exists between the policy and

  transgender status. Geduldig, 417 U.S. at 496 n.20.

        At most, the policy has a disparate impact on transgender students, which is

  not enough to create a sex-based classification. Facially neutral policies trigger

  intermediate scrutiny only if “invidious gender-based discrimination” motivated

  them. Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 274 (1979); see also Vill. of

  Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977) (“Proof of

  . . . discriminatory intent or purpose is required to show a violation of the Equal

  Protection Clause.”). Adams cannot argue that a discriminatory purpose against

  transgender students motivated the policy. Although the district court found that

  the Board acted with discriminatory intent because it failed to update its policies

  when it became “aware of the need to treat transgender students the same as other

  students,” the Supreme Court has repeatedly held that “[d]iscriminatory purpose

  . . . implies more than . . . awareness of consequences.” E.g., Bray, 506 U.S. at 760



                                            56
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 57 of 78 PageID 11139
               Case: 18-13592 Date Filed: 08/07/2020 Page: 57 of 74



  (internal quotation marks omitted); Feeney, 442 U.S. at 279 (internal quotation

  marks omitted). It instead requires the Board to act “at least in part ‘because of,’

  not merely ‘in spite of,’ . . . adverse effects upon an identifiable group.” Feeney,

  442 U.S. at 279. The district court found that the “School Board did not have

  transgender students in mind when it originally established separate multi-stall

  restrooms for boys and girls,” which precludes a finding of discriminatory intent.

        The decision of the Supreme Court in Bostock v. Clayton County, 140 S. Ct.

  1731, is not to the contrary. To be sure, Bostock clarified that “discrimination

  based on homosexuality or transgender status necessarily entails discrimination

  based on sex” in the context of employment discrimination under Title VII. Id. at

  1747; see also Glenn v. Brumby, 663 F.3d 1312, 1318 (11th Cir. 2011) (holding

  that discrimination based on gender nonconformity constitutes sex discrimination

  regardless of whether the victim is transgender or not). But this appeal concerns

  the converse question: whether discrimination on the basis of sex necessarily

  entails discrimination based on transgender status. Of course, a policy can classify

  on the basis of sex without also classifying on the basis of transgender status. See,

  e.g., Nguyen, 533 U.S. at 60. Indeed, Bostock expressly disclaimed reaching any

  conclusion on the permissibility of sex-separated bathrooms and locker rooms. See

  140 S. Ct. at 1753.




                                            57
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 58 of 78 PageID 11140
               Case: 18-13592 Date Filed: 08/07/2020 Page: 58 of 74



        The majority’s misunderstanding of the classification at issue infects its

  constitutional inquiry. Intermediate scrutiny turns on the relationship between the

  classification at issue and the government’s objectives—that is, whether a sex-

  based classification is substantially related to the government’s objectives. See

  Nguyen, 533 U.S. at 60. So the relevant question is whether excluding students of

  one sex from the bathroom of the other sex substantially advances the schools’

  privacy objectives. The question is not, as the majority frames it, whether

  excluding transgender students from the bathroom of their choice furthers

  important privacy objectives. The majority’s misunderstanding of the classification

  as based on transgender status gerrymanders its analysis to the second question.

        Consider the majority’s assertion that the bathroom policy cannot satisfy

  intermediate scrutiny because it is arbitrary. See, e.g., Craig v. Boren, 429 U.S.

  190, 201–04 (1976) (holding that a statute failed intermediate scrutiny when the

  relationship between the sex-based classification and government interest was

  “unduly tenuous”). The district court found that the school district determines each

  child’s sex by looking to the enrollment forms that the student provides when the

  student enrolls, which includes the student’s birth certificate. The majority explains

  that a transgender student who changed the sex on his birth certificate before

  enrolling could use the bathroom matching his gender identity and not his sex. See

  generally Fla. Admin. Code Ann. r. 64V-1.003(2)(c), (4)(b) (allowing amendments



                                            58
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 59 of 78 PageID 11141
               Case: 18-13592 Date Filed: 08/07/2020 Page: 59 of 74



  to birth certificates with medical documentation). According to the majority, this

  process for determining sex fails to achieve the “stated goal of restricting

  transgender students to the restroom of their assigned sex at birth” because the

  enrollment documents are not “legitimate, accurate prox[ies]” for determining a

  transgender student’s “sex assigned at birth.” Majority Op. at 18 (quoting Craig,

  429 U.S. at 204).

        This argument fails when we remember that the goal of the policy is to

  restrict all students, not only transgender students, from the bathroom of the

  opposite sex. Birth certificates are an almost perfect proxy for determining a

  student’s sex. Even if all transgender students in the school district used bathrooms

  that did not align with their sex, the policy would still be 99.96 percent accurate in

  separating bathrooms by sex, which satisfies intermediate scrutiny. See Nguyen,

  533 U.S. at 70. To close the supposed loophole that the majority identifies, schools

  in the district would need to target transgender students. Of course, intermediate

  scrutiny does not require that approach. See id. at 63 (“The Constitution . . . does

  not require that Congress elect one particular mechanism . . . even if that

  mechanism arguably might be the most scientifically advanced method.”).

        In addition to misunderstanding the classification at issue, the majority

  erroneously redefines the privacy interests at stake. Although the majority

  concedes that protecting bathroom privacy, in some abstract sense, is an important



                                            59
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 60 of 78 PageID 11142
               Case: 18-13592 Date Filed: 08/07/2020 Page: 60 of 74



  objective, it rejects both of the privacy interests that the school policy protects. For

  the first interest, the majority asserts that the Board incorrectly decided that its

  students had any privacy interest in using the bathroom away from “students who

  do not share the same birth sex.” Majority Op. at 21 (internal quotation marks

  omitted). And although the majority appears to acknowledge that students have a

  privacy interest in not exposing their bodies, it does not accept that this interest can

  be sex-specific—that the interest is heightened when exposure is to the opposite

  sex. Instead, it asserts not only that Adams’s “anatomical differences” from boys

  are “irrelevant” to bathroom privacy, id. at 24, but also that thinking otherwise is

  an unconstitutional stereotype, id. at 25–28.

        The majority’s understanding of each interest contravenes precedent. Its

  decision to limit students’ privacy interest to bodily exposure ignores that children

  also have a distinct privacy interest in using the bathroom away from the opposite

  sex. See, e.g., Virginia, 518 U.S. at 550 n.19; Chaney, 612 F.3d at 913; Faulkner,

  10 F.3d at 232; Cumbey, 684 F.2d at 714; see also Skinner v. Ry. Labor Execs.’

  Ass’n, 489 U.S. 602, 626 (1989) (concluding that urination is “an excretory

  function traditionally shielded by great privacy”). Similarly, the majority’s failure

  to acknowledge that the privacy interest in avoiding bodily exposure is heightened

  when children of the opposite sex are present ignores longstanding precedent, not

  to mention common sense. See, e.g., Fortner, 983 F.2d at 1030; Harris, 818 F.3d at



                                             60
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 61 of 78 PageID 11143
               Case: 18-13592 Date Filed: 08/07/2020 Page: 61 of 74



  59; Luzerne Cty., 660 F.3d at 177; Overton Cty., 516 F.3d at 494; Canedy, 16 F.3d

  at 185.

        Finally, the majority’s alternative contention that the privacy interests at

  issue are invalid because they rest on impermissible sex stereotypes is incorrect.

  According to the majority, the school policy “presumed every person deemed

  ‘male’ at birth would act and identify as a ‘boy’ and every person deemed ‘female’

  would act and identify as a ‘girl.’” Majority Op. at 26. The majority also faults the

  policy for indulging in the purportedly unconstitutional stereotype that “one’s

  gender identity and expression should align with one’s birth sex.” Id. Neither of

  these arguments has merit.

        The majority never explains how the school policy “presume[d] every

  person deemed ‘male’ at birth would act and identify as a ‘boy’ and every person

  deemed ‘female’ would act and identify as a ‘girl.’” Nor can it. The policy does not

  turn on how students “act and identify.” It assigns bathrooms by sex, which is not a

  stereotype. See Nguyen, 533 U.S. at 73 (“Mechanistic classification of all our

  differences as stereotypes would operate to obscure those misconceptions and

  prejudices that are real.”); Etsitty v. Utah Transit Auth., 502 F.3d 1215, 1224 (10th

  Cir. 2007) (“Use of a restroom designated for the opposite sex does not constitute a

  mere failure to conform to sex stereotypes.”).




                                            61
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 62 of 78 PageID 11144
               Case: 18-13592 Date Filed: 08/07/2020 Page: 62 of 74



        The majority’s other contention—that believing “one’s gender identity and

  expression should align with one’s birth sex” is an unconstitutional stereotype—

  fares no better. The Supreme Court has long grounded its sex-discrimination

  jurisprudence in reproductive biology. See, e.g., Nguyen, 533 U.S. at 73 (“The

  difference between men and women in relation to the birth process is a real one

  . . . .”); Geduldig, 417 U.S. at 496 n.20 (“[I]t is true that only women can become

  pregnant . . . .”); see also Virginia, 518 U.S. at 533 (“Physical differences between

  men and women, however, are enduring: [T]he two sexes are not fungible . . . .”

  (internal quotation marks omitted)). Indeed, the Court’s justification for giving

  heightened scrutiny to sex-based classifications makes sense only with reference to

  physiology.

        In one of its foundational sex-discrimination decisions, the Court justified

  heightened scrutiny this way: “since sex . . . is an immutable characteristic

  determined solely by the accident of birth, the imposition of special disabilities

  upon the members of a particular sex because of their sex would seem to violate

  the basic concept of our system that legal burdens should bear some relationship to

  individual responsibility.” Frontiero v. Richardson, 411 U.S. 677, 686 (1973)

  (plurality opinion) (internal quotation marks omitted). In other words, the Court

  endorsed heightened scrutiny because laws “distributing benefits and burdens

  between the sexes in different ways very likely reflect outmoded notions of the



                                            62
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 63 of 78 PageID 11145
               Case: 18-13592 Date Filed: 08/07/2020 Page: 63 of 74



  relative capabilities of men and women.” Cleburne, 473 U.S. at 441. To say that it

  is an unconstitutional stereotype to believe that “one’s gender identity and

  expression should align with one’s birth sex,” the majority must not only rewrite

  the Supreme Court’s physiological rationale for heightened scrutiny of sex-based

  classifications, but also hold that many of the Court’s sex-discrimination decisions

  turned on an impermissible stereotype. See Nguyen, 533 U.S. at 73; Virginia, 518

  U.S. at 533; Geduldig, 417 U.S. at 496 n.20; Frontiero, 411 U.S. at 686. We, of

  course, cannot take either of those actions.

        The majority’s narrow construction of bathroom privacy skews the

  intermediate-scrutiny analysis in favor of Adams. Policies that separate bathrooms

  on the basis of sex arise from the understanding that privacy interests are

  sometimes sex specific. By failing to acknowledge any sex-specific privacy

  interest, the majority demands the impossible: a justification for sex-separated

  bathrooms that does not involve sex. To be sure, the majority suggests that a

  different trial record—one that contained evidence that Adams or other transgender

  students “harass[ed] or peep[ed] at” other students in the bathroom—might support

  the bathroom policy. Majority Op. at 21. But that evidence would not justify a sex-

  based classification. If voyeurism is equally problematic whether it occurs between

  children of the same or opposite sex, then separating bathrooms by sex would not

  advance any interest in combatting voyeurism. Only single-stall bathrooms could



                                            63
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 64 of 78 PageID 11146
               Case: 18-13592 Date Filed: 08/07/2020 Page: 64 of 74



  address that concern. Further, under intermediate scrutiny, an invidious stereotype

  about members of a suspect class cannot justify a discriminatory policy “even

  when some statistical support can be conjured up for the generalization.” J.E.B. v.

  Ala. ex rel. T.B., 511 U.S. 127, 139 n.11 (1994). So evidence that children of a

  particular sex—or transgender students under the majority’s perspective—are

  likely to “harass or peep at” members of the opposite sex could not justify sex-

  separated bathrooms.

        Only after it replaces both of the inquiries relevant to intermediate

  scrutiny—the “discriminatory means employed” by the policy and the privacy

  interests at issue, Virginia, 518 U.S. at 533 (internal quotation marks omitted)—

  does the majority conclude that the school policy does not substantially advance its

  objective to protect privacy. The end result is an opinion on sex discrimination that

  looks nothing like an intermediate-scrutiny inquiry into whether a sex-based

  classification satisfies the Equal Protection Clause.

        The majority’s redefinition of intermediate scrutiny will have consequences

  far beyond the confines of this appeal. The logic of its opinion would invalidate all

  government policies that separate bathrooms—or locker rooms and showers, for

  that matter—by sex. To be sure, the majority “assume[s]” that the government can

  promote privacy interests by separating bathrooms by sex, and it insists that the

  lawfulness of sex-separated locker rooms is not before it. Majority Op. at 8 n.3, 14.



                                            64
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 65 of 78 PageID 11147
               Case: 18-13592 Date Filed: 08/07/2020 Page: 65 of 74



  But anyone can take advantage of the majority’s demolition of sex-specific

  bathroom privacy.

        That the majority purports to invalidate the school policy only as it applies to

  Adams changes nothing. See Bucklew, 139 S. Ct. at 1127. The majority does not

  offer a meaningful way to distinguish this appeal from one that challenges sex-

  separated bathrooms and locker rooms. It only insists that the issue is not before it.

  But do not be fooled: future plaintiffs can still leverage the majority’s narrow view

  of privacy. Ultimately, if the privacy interest at stake is untethered from using the

  bathroom away from the opposite sex or from biological differences between the

  sexes, then no justification exists for separating bathrooms—or any related

  facility—by sex.

        When shorn of the majority’s misunderstandings of the school policy and the

  legal standards that govern sex-based classifications, this appeal is straightforward.

  The school policy protects longstanding privacy interests inherent in using the

  bathroom, and it does so in an ancient and unremarkable way—by separating

  bathrooms on the basis of sex. That policy is not unconstitutional.

                  B. The Bathroom Policy Does Not Violate Title IX.

        Title IX mandates that no person “shall, on the basis of sex, be excluded

  from participation in, be denied the benefits of, or be subjected to discrimination

  under any education program or activity receiving Federal financial assistance.” 20



                                            65
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 66 of 78 PageID 11148
               Case: 18-13592 Date Filed: 08/07/2020 Page: 66 of 74



  U.S.C. § 1681(a). But an important qualification tempers this mandate: “nothing

  contained herein shall be construed to prohibit any educational institution receiving

  funds under this Act, from maintaining separate living facilities for the different

  sexes.” Id. § 1686. The implementing regulations clarify that institutions “may

  provide separate toilet, locker room, and shower facilities on the basis of sex, but

  such facilities provided for students of one sex shall be comparable to such

  facilities provided for students of the other sex.” 34 C.F.R. § 106.33.

        Whether the Board violated Title IX turns on the answer to one question:

  what does “sex” mean in Title IX? Regardless of whether separating bathrooms by

  sex would otherwise constitute discrimination “on the basis of sex,” 20 U.S.C.

  § 1681(a), the bathroom policy does not violate Title IX if it falls within the safe

  harbor for “separate toilet . . . facilities on the basis of sex.” 34 C.F.R § 106.33.

  And if the school policy is valid under Title IX, then Title IX also permits the

  schools to require all students, including Adams, to follow that policy. Cf. Antonin

  Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts § 30, at

  192–93 (2012) (“[W]henever a power is given by a statute, everything necessary to

  making it effectual or requisite to attaining the end is implied.” (quoting 1 James

  Kent, Commentaries on American Law *464)).

        Contrary to the majority’s and Adams’s arguments otherwise, the Supreme

  Court did not resolve this question in Bostock. Far from it. Not only did the Court



                                             66
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 67 of 78 PageID 11149
               Case: 18-13592 Date Filed: 08/07/2020 Page: 67 of 74



  “proceed on the assumption that ‘sex’ . . . refer[s] only to biological distinctions

  between male and female,” it disclaimed deciding whether Title VII allows for sex-

  separated bathrooms. Bostock, 140 S. Ct. at 1739, 1753. And any guidance Bostock

  might otherwise provide about whether Title VII allows for sex-separated

  bathrooms does not extend to Title IX, which permits schools to act on the basis of

  sex through sex-separated bathrooms. See 20 U.S.C. § 1686; 34 C.F.R. § 106.33.

        Turning to the provisions at issue, this question is not close. As used in Title

  IX and its implementing regulations, “sex” unambiguously is a classification on

  the basis of reproductive function. We must, of course, give words in statutes the

  ordinary meaning they conveyed when Congress enacted them. See New Prime

  Inc. v. Oliveira, 139 S. Ct. 532, 539 (2019); Scalia & Garner, Reading Law §§ 6–7,

  at 69–71, 78–79. And “sex” has never meant gender identity. See, e.g., Sex, The

  American Heritage Dictionary of the English Language (1979) (“The property or

  quality by which organisms are classified according to their reproductive

  functions.”); Sex, The Random House College Dictionary (1980) (“either the male

  or female division of a species, esp. as differentiated with reference to the

  reproductive functions”); see also Am. Psychiatric Ass’n, Diagnostic and

  Statistical Manual of Mental Disorders 451 (5th ed. 2013) (“This chapter employs

  constructs and terms as they are widely used by clinicians from various disciplines

  with specialization in this area. In this chapter, sex and sexual refer to the



                                             67
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 68 of 78 PageID 11150
               Case: 18-13592 Date Filed: 08/07/2020 Page: 68 of 74



  biological indicators of male and female (understood in the context of reproductive

  capacity) . . . .”).

         That “sex” did not mean gender identity is unsurprising. When Congress

  enacted Title IX in 1972, psychiatric literature conflated sexual orientation with

  gender identity. See Jack Drescher, Transsexualism, Gender Identity Disorder and

  the DSM, 14 J. Gay & Lesbian Mental Health 109, 111 (2010). And as with

  homosexuality, a common belief among psychiatrists was that “trans people [were]

  severely mentally disturbed.” See id. at 114, 116–17. Indeed, the American

  Psychiatric Association first classified “Gender Identity Disorders” as

  psychosexual disorders in which a person’s internal sense of gender did not align

  with his or her anatomy. See Am. Psychiatric Ass’n, Diagnostic and Statistical

  Manual of Mental Disorders 261 (3d ed. 1980). Consistent with this view,

  “[m]ainstream medical thinking” when Title IX became law was firmly opposed to

  sex-reassignment surgery. Drescher, supra, at 111–12. Even among its proponents,

  “[s]ex reassignment was . . . considered not a cure, but a palliative treatment.”

  Dallas Denny, A Selective Bibliography of Transsexualism, 6 J. Gay & Lesbian

  Psychotherapy 35, 38 (2002). It is untenable to construe transgender status, which

  even the medical community saw as a departure from the norm, as altering the

  norm itself among the general public.




                                            68
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 69 of 78 PageID 11151
               Case: 18-13592 Date Filed: 08/07/2020 Page: 69 of 74



        In deciding otherwise, the majority erroneously concludes that the safe

  harbor for bathrooms does not apply because Title IX and its regulations do not

  “declare” whether “sex” as applied to Adams is the “sex identified at birth”—

  female—or the sex listed on Adams’s amended birth certificate and driver’s

  license—male. Majority Op. at 40–41 (quoting Bostock, 140 S. Ct. at 1746). But

  the ordinary meaning of “sex” in the safe-harbor provision does not change when a

  plaintiff is transgender. See Cochise Consultancy, Inc. v. U.S. ex rel. Hunt, 139 S.

  Ct. 1507, 1512 (2019) (“In all but the most unusual situations, a single use of a

  statutory phrase must have a fixed meaning.”). And as explained above, the

  ordinary meaning of “sex” when Congress enacted Title IX turned on reproductive

  function. That Congress did not define “sex” does not change this conclusion. See

  United States v. Sepulveda, 115 F.3d 882, 886 n.9 (11th Cir. 1997) (“[A] statute is

  not ambiguous merely because it contains a term without a statutory definition.”).

  And under the unambiguous meaning of “sex” in the safe-harbor provision, the

  Board did not violate Title IX when it prohibited Adams from using the boys’

  bathroom.

        Instead of grappling with the meaning of “sex,” the majority abdicates its

  duty to interpret the law. According to the majority, it is unnecessary to delve into

  the meaning of “sex” in Title IX because the safe harbor “does not dictate how

  schools should approach transgender students’ restroom use.” Majority Op. at 42.



                                            69
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 70 of 78 PageID 11152
               Case: 18-13592 Date Filed: 08/07/2020 Page: 70 of 74



  But courts regularly apply general standards of law to particular facts, and the

  Board asks this Court to apply the safe-harbor provision to the facts in this appeal.

  By declaring it not “necessary” to interpret the safe-harbor provision, the majority

  abandons statutory interpretation in favor of legislating a transgender exception to

  the safe-harbor provision. This approach offends basic principles of statutory

  interpretation. See Scalia & Garner, Reading Law § 8, at 93 (“The principle that a

  matter not covered is not covered is so obvious that it seems absurd to recite it. The

  judge should not presume that every statute answers every question . . . . Nor

  should the judge elaborate unprovided-for exceptions to a text . . . .”); EEOC v.

  Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2033 (2015) (“We construe [a

  statute’s] silence as exactly that: silence.”).

         Indeed, the majority turns Title IX on its head by requiring a clear statement

  from Congress that the safe harbor protects the Board. Because Congress enacted

  Title IX under its Spending Clause power, U.S. Const. art. I, § 8, cl. 1, the Board’s

  violation must be unambiguous to trigger liability. Although the Spending Clause

  allows Congress to “attach conditions on the receipt of federal funds,” South

  Dakota v. Dole, 483 U.S. 203, 206 (1987), “[t]he legitimacy of Congress’ power to

  legislate under the spending power . . . rests on whether the State voluntarily and

  knowingly accepts the terms of the ‘contract.’” Pennhurst State Sch. & Hosp. v.

  Halderman, 451 U.S. 1, 17 (1981). In other words, “if Congress intends to impose



                                              70
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 71 of 78 PageID 11153
               Case: 18-13592 Date Filed: 08/07/2020 Page: 71 of 74



  a condition on the grant of federal moneys, it must do so unambiguously.” Id. This

  requirement unquestionably applies when courts interpret Title IX. See Davis ex

  rel. D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 649–50 (1999). It also applies

  when the appellant fails to press the issue in the district court. See Jefferson v.

  Sewon Am., Inc., 891 F.3d 911, 923 (11th Cir. 2018) (“[P]arties cannot waive the

  application of the correct law.”). So even if the majority were correct that “sex”

  was ambiguous, Title IX still would not prohibit the Board’s actions. Instead, the

  Board would lose the protection of the bathroom safe harbor only if the meaning of

  “sex” unambiguously did not turn on reproductive function.

        For its part, the district court ruled that the Board violated Title IX for

  different but equally flawed reasons. It first ruled that the meaning of “sex” in Title

  IX was ambiguous because the statute did not define the term and dictionary

  definitions of “sex” were not “so universally clear” at the time. It then held that our

  decision in Glenn v. Brumby, 663 F.3d 1312, and the Supreme Court’s decision in

  Price Waterhouse v. Hopkins, 490 U.S. 228 (1989) (plurality opinion), supported

  its conclusion that “sex” in Title IX “includes ‘gender identity’ for purposes of its

  application to transgender students.”

        A statutory term is not ambiguous solely because a statute does not define it

  or because an isolated dictionary suggests a divergent meaning. See Brown v.

  Gardner, 513 U.S. 115, 118 (1994) (“Ambiguity is a creature not of definitional



                                             71
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 72 of 78 PageID 11154
               Case: 18-13592 Date Filed: 08/07/2020 Page: 72 of 74



  possibilities but of statutory context . . . .”). Further, the only purportedly

  competing definition the district court found—that “sex” means “the character of

  being either male or female,” Sex, American College Dictionary (1970)—supports

  a biological meaning of sex. That dictionary defined “female” and “male” in

  physiological, reproductive terms. See Female, id. (“a human being of the sex

  which conceives and brings forth young; a woman or girl”); Male, id. (“belonging

  to the sex which begets young, or any division or group corresponding to it”). The

  district court had no reason to conclude that the term was ambiguous.

        The decision to resolve the purported ambiguity as applied to transgender

  students with Price Waterhouse and Glenn fares no better. Like the majority, the

  district court erred by assuming that “sex” could have different meanings as

  applied to transgender and non-transgender persons. See Cochise Consultancy, 139

  S. Ct. at 1512. Further, neither Price Waterhouse nor Glenn redefined the meaning

  of “sex.” They held only that when an employer acts against a member of one sex

  for failing to conform to stereotypes associated with that sex—for example,

  dressing like the opposite sex—that employer has acted because of sex. See Price

  Waterhouse, 490 U.S. at 250 (holding that an employer discriminated on the basis

  of sex when he “act[ed] on the basis of a belief that a woman cannot be aggressive,

  or that she must not be”); Glenn, 663 F.3d at 1318–19 (“All persons, whether

  transgender or not, are protected from discrimination on the basis of gender



                                              72
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 73 of 78 PageID 11155
               Case: 18-13592 Date Filed: 08/07/2020 Page: 73 of 74



  stereotype. . . . Because these protections are afforded to everyone, they cannot be

  denied to a transgender individual.”). Whether or not the Board based its policy on

  sex stereotypes does not matter for this claim because that question would

  determine only whether the Board acted “on the basis of sex.” 20 U.S.C. § 1681(a).

  Title IX and its regulations expressly allow the Board to do so to provide separate

  bathrooms. See id. § 1686; 34 C.F.R. § 106.33.

        Like the majority, the district court also failed to grapple with the fact that

  Congress enacted Title IX under its Spending Clause power. As explained above,

  the district court could impose liability only if it concluded that the meaning of

  “sex” in Title IX unambiguously did not turn on reproductive function. In other

  words, even if the district court were correct that “sex” was ambiguous and that the

  best interpretation of “sex” when Congress enacted Title IX was gender identity—

  and, to reiterate, it was not on either count—Title IX still would not prohibit a

  school from separating bathrooms on the basis of sex.

                                      *      *     *

        The majority transforms an appeal that it should have resolved with

  straightforward applications of intermediate scrutiny and statutory interpretation

  into something unrecognizable. Almost no aspect of its analysis emerges

  unscathed. The majority misunderstands the policy at issue, ignores decades of

  precedent, dismisses any sex-specific interest in bathroom privacy, and flouts



                                            73
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 74 of 78 PageID 11156
               Case: 18-13592 Date Filed: 08/07/2020 Page: 74 of 74



  foundational principles of statutory interpretation. In the process, it issues a

  holding with radical consequences for sex-separated bathrooms. But for all of its

  errors, the majority opinion cannot obscure what should have been the bottom line

  of this appeal: there is nothing unlawful, under either the Constitution or federal

  law, about a policy that separates bathrooms for schoolchildren on the basis of sex.

        I dissent.




                                             74
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 75 of 78 PageID 11157
                Case: 18-13592 Date Filed: 08/07/2020 Page: 1 of 1


                                             UNITED STATES COURT OF APPEALS
                                                FOR THE ELEVENTH CIRCUIT

                                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                             56 Forsyth Street, N.W.
                                                             Atlanta, Georgia 30303


  David J. Smith                                                                                                        For rules and forms visit
  Clerk of Court                                                                                                        www.ca11.uscourts.gov

                                                            August 07, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 18-13592-EE
  Case Style: Drew Adams v. School Board of St. Johns Co.
  District Court Docket No: 3:17-cv-00739-TJC-JBT

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
  exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
  account at www.pacer.gov. Information and training materials related to electronic filing, are available at
  www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
  entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
  banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
  or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
  by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
  governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
  copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
  11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
  appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
  certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, costs taxed against appellant.

  Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
  below. For all other questions, please call Elora Jackson, EE at (404) 335-6173.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Jeff R. Patch
  Phone #: 404-335-6151

                                                                                              OPIN-1A Issuance of Opinion With Costs
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 76 of 78 PageID 11158


   From:           ecf_help@ca11.uscourts.gov
   To:             FLMD_EFILE_APPEALS
   Subject:        18-13592-EE Drew Adams v. School Board of St. Johns Co. "Opinion Issued On the Courts own Motion Opinion" (3:17-cv-00739-TJC-JBT)
   Date:           Friday, August 7, 2020 5:12:10 PM




   ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
   (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
   filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                              United States Court of Appeals for the Eleventh Circuit

   Notice of Docket Activity

   The following transaction was filed on 08/07/2020
   Case Name:        Drew Adams v. School Board of St. Johns Co.
   Case Number:   18-13592
   Document(s): Document(s)


   Docket Text:
   Opinion issued by court as to Appellant School Board of St. Johns County, Florida. Decision: Affirmed. Opinion type: Published. Opinion method: Signed.
   The opinion is also available through the Court's Opinions page at this link http://www.ca11.uscourts.gov/opinions.

   Notice will be electronically mailed to:

   Maureen P. Alger
   Jennifer G. Altman
   Andrew W. Amend
   Rosanne C. Baxter
   Clifford Warren Berlow
   Craig Edward Bertschi
   Sarah Rebecca Binning
   Tara L. Borelli
   James A. Campbell
   Paul David Castillo
   Clerk - Middle District of Florida, Clerk of Court
   Steven W. Davis
   Kirsten Doolittle
   John Charles Dwyer
   Diana Katherine Flynn
   Lisa Barclay Fountain
   Markos Cleomenes Generales
   Omar Gonzalez-Pagan
   Terry Joseph Harmon
   Emily Harrington
   Edward John Jacobs
   Aryeh Lev Kaplan
   Nathan W. Kellum
   Markenzy Lapointe
   Jin Hee Lee
   Gary S. McCaleb
   Shawn Thomas Meerkamper
   David D. Mesa
   Shannon Price Minter
   Asaf Orr
   Patricia B. Palacios
   Jerome Pierce
   Andrew John Pincus
   Dimitri Portnoi
   Wesley R. Powell
   Shani Rivaux
   Cynthia Cook Robertson
   Charles Alan Rothfeld
   Richard M. Segal
   Jeffrey Slanker
   Alexander Slavin
   Robert Sniffen
   Michael P. Spellman
   Victoria Lynn Stork
   Gregory H. Teufel
   James E. Tysse
   Joanna F. Wasick
   Jessica Weisel
   Kyle C. Wong


   Notice sent via US Mail to:


   Robert Christopher Barden
   RC Barden & Associates
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 77 of 78 PageID 11159


   5193 BLACK OAKS CT N
   PLYMOUTH, MN 55446

   William Clarke Miller
   Pillsbury Winthrop Shaw Pittman, LLP
   1200 17TH ST NW
   WASHINGTON, DC 20036

   Nathaniel R. Smith
   Pillsbury Winthrop Shaw Pittman, LLP
   501 W BROADWAY STE 1100
   SAN DIEGO, CA 92101

   Robert H. Tyler
   Tyler & Bursch LLP
   25026 LAS BRISAS RD
   MURRIETA, CA 92562

   The following document(s) are associated with this transaction:
   Document Description: Opinion Issued
   Original Filename: 201813592.pdf
   Electronic Document Stamp:
   [STAMP acecfStamp_ID=1160056652 [Date=08/07/2020] [FileNumber=9158080-0]
   [3108912a424aa0e0e11c059333f5d979918f28ea9d05f7779e16b41577b25d02465351618b55f2743e49b18444a8ff7d82b3d9e2e8830ed13116a37642c176cb]]

   Document Description: OPIN-1A Notice to Counsel/Parties
   Original Filename: /opt/ACECF/live/forms/JeffreyPatch_1813592_9158080_OPIN-1AIssuanceofOpinionWithCosts_301.pdf
   Electronic Document Stamp:
   [STAMP acecfStamp_ID=1160056652 [Date=08/07/2020] [FileNumber=9158080-1]
   [053d58f47b795ad50c532da9858abe9778dbe637983f5ce24f9d675a24ebd45dc18a6ff24fdc7c3ba0e1e951d36b6405c73e847c9cec2883c52e3a85d87beffc]]
   Recipients:

        Maureen P. Alger
        Jennifer G. Altman
        Andrew W. Amend
        Robert Christopher Barden
        Rosanne C. Baxter
        Clifford Warren Berlow
        Craig Edward Bertschi
        Sarah Rebecca Binning
        Tara L. Borelli
        James A. Campbell
        Paul David Castillo
        Clerk - Middle District of Florida, Clerk of Court
        Steven W. Davis
        Kirsten Doolittle
        John Charles Dwyer
        Diana Katherine Flynn
        Lisa Barclay Fountain
        Markos Cleomenes Generales
        Omar Gonzalez-Pagan
        Terry Joseph Harmon
        Emily Harrington
        Edward John Jacobs
        Aryeh Lev Kaplan
        Nathan W. Kellum
        Markenzy Lapointe
        Jin Hee Lee
        Gary S. McCaleb
        Shawn Thomas Meerkamper
        David D. Mesa
        William Clarke Miller
        Shannon Price Minter
        Asaf Orr
        Patricia B. Palacios
        Jerome Pierce
        Andrew John Pincus
        Dimitri Portnoi
        Wesley R. Powell
        Shani Rivaux
        Cynthia Cook Robertson
        Charles Alan Rothfeld
        Richard M. Segal
        Jeffrey Slanker
        Alexander Slavin
        Nathaniel R. Smith
        Robert Sniffen
        Michael P. Spellman
        Victoria Lynn Stork
        Gregory H. Teufel
        Robert H. Tyler
        James E. Tysse
        Joanna F. Wasick
Case 3:17-cv-00739-TJC-JBT Document 207 Filed 08/10/20 Page 78 of 78 PageID 11160


      Jessica Weisel
      Kyle C. Wong
